


Exhibit 10.44

 

AMENDED AND RESTATED LEASE AGREEMENT

 

by and between

 

THE PORT AUTHORITY OF KANSAS CITY, MISSOURI
(“LANDLORD”)

 

and

 

HILTON HOTELS CORPORATION
(“TENANT”)

 

dated as of

 

AUGUST 21, 1995

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I   Demised Premises

2

Section 1.01.

DEMISE

2

Section 1.02.

TERM

4

Section 1.03.

TERMINATION

4

Section 1.04.

HOLDING OVER

4

 

 

 

ARTICLE II   Rent

5

Section 2.01.

AMOUNT AND MEDIUM OF PAYMENT

5

Section 2.02.

INTERIM FIXED RENT

5

Section 2.03.

MINIMUM NET RENT

6

Section 2.04.

PARTIAL MONTH

6

Section 2.05.

PERCENTAGE RENT

6

Section 2.06.

OBLIGATION TO OPERATE

6

Section 2.07.

QUARTERLY STATEMENT/PAYMENT OF PERCENTAGE RENT

7

Section 2.08.

ACCOUNTING RECORDS AND AUDITING RIGHTS

7

Section 2.08.1.

Accounting Records

7

Section 2.08.2.

Audit Procedures

8

Section 2.09.

NET LEASE

8

Section 2.10.

ADDITIONAL RENT

9

Section 2.11.

ABSOLUTE RIGHT TO RENT

9

Section 2.12.

ABSOLUTE MINIMUM RENT

9

Section 2.13.

GRANT AND CREDIT AGAINST RENT

9

Section 2.14.

BOND ISSUE

9

 

 

 

ARTICLE III   Payment of Taxes, Assessments, Etc.

10

Section 3.01.

IMPOSITIONS

10

Section 3.02.

FURNISHED RECEIPTS

11

Section 3.03.

SEEKING OF REDUCTION OF IMPOSITIONS BY TENANT

 

 

 

11

Section 3.04.

JOINING OF LANDLORD

11

Section 3.05.

PRIMA FACIE EVIDENCE

11

Section 3.06.

UTILITIES

11

 

 

 

ARTICLE IV   Surrender

12

Section 4.01.

REMOVAL OF PERSONALTY AND FIXTURES

12

Section 4.02. 

SURRENDER AND DELIVERY OF DEMISED PREMISES

 

 

 

13

Section 4.03.

PERSONAL PROPERTY NOT REMOVED

13

Section 4.04.

LANDLORD NOT RESPONSIBLE

13

Section 4.05.

SURVIVAL

13

 

 

 

ARTICLE V   Insurance

13

Section 5.01.

FULL REPLACEMENT COST INSURANCE

13

Section 5.02.

OTHER INSURANCE

14

Section 5.03.

TYPE OF POLICIES

16

Section 5.04.

NAMED INSUREDS

16

Section 5.05.

CANCELLATION NOTICE

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI   Landlord’s Right to Perform Tenant’s Covenants

17

Section 6.01.

RIGHT TO MAKE PAYMENTS

17

Section 6.02.

REPAYMENT BY TENANT

17

 

 

 

ARTICLE VII   Repairs and Maintenance of the Demised Premises

 

Section 7.01.

REPAIRS

18

Section 7.02.

MAINTENANCE

18

Section. 7.03.

NO SERVICES FURNISHED

18

 

 

 

ARTICLE VIII   General and Specific Compliance with Laws, Insurance, Development
Agreement and Exhibits Thereto, Etc.

18

Section 8.01.

GENERAL COMPLIANCE

18

Section 8.02.

SPECIFIC COMPLIANCE

19

Section 8.02.1

Building Laws

19

Section 8.02.2  

Toxic/Hazardous Substances; Tenant’s Responsibilities

20

Section 8.02.3

Toxic/Hazardous Substances; Landlord Responsibilities

23

Section 8.03.

COMPLIANCE WITH INSURANCE

25

Section 8.04.

COMPLIANCE WITH DEVELOPMENT AGREEMENT

25

Section 8.05.

CONTEST OF LAWS

25

 

 

 

ARTICLE IX   Improvements, Etc.

26

Section 9.01.

IMPROVEMENTS

26

Section 9.02.

TITLE TO TENANT’S PERSONALTY AND FIXTURES

 

Section 9.03.

DESTRUCTION/DAMAGE

26

Section 9.04.

CHANGES AND ALTERATIONS

26

Section 9.05.

PERFORMANCE BOND

27

Section 9.06.

INSURANCE ENDORSEMENTS

27

Section 9.07.

ADDITIONAL IMPROVEMENTS

27

Section 9.08.

COMPLIANCE WITH LAWS

27

Section 9.09.

SURRENDER OF IMPROVEMENTS

27

 

 

 

ARTICLE X   Discharge of Liens

27

Section 10.01.

NO LIENS

27

Section 10.02.

DEFENSE OF LIEN CLAIM

28

Section 10.03.

NO CONSENT

28

 

 

 

ARTICLE XI   No Waste

28

 

 

ARTICLE XII   Use of Property

28

Section 12.01.

PROPER USE

28

Section 12.02.

PROHIBITED USE

28

 

 

 

ARTICLE XIII   Entry on Demised Premises by Landlord

29

Section 13.01.

RIGHT TO ENTER

29

Section 13.02.

STORAGE

29

 

 

 

ARTICLE XIV   Indemnification of and by Landlord and Tenant

29

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XV   Damage or Destruction

31

Section 15.01.

REPAIR/RESTORATION BY TENANT

31

Section 15.02.

NOTICE

32

Section 15.03.

NO RIGHT TO TERMINATE/SURRENDER

32

 

 

 

ARTICLE XVI   Condemnation

32

Section 16.01.

TAKING

32

Section 16.02.

SUBSTANTIAL/COMPLETE TAKING

32

Section 16.03.

TERMINATION FROM TAKING

33

Section 16.04.

PARTIAL TAKING

33

Section 16.05.

EASEMENT TYPE TAKING

33

 

 

 

ARTICLE XVII   Assignments, Mortgages and Subleases of Tenant’s Interest

 

 

 

34

ARTICLE XVIII   Default

35

Section 18.01.

“EVENT OF DEFAULT” BY TENANT DEFINED

35

Section 18.02.

REMEDIES

37

Section 18.03.

DAMAGES

38

Section 18.04.

REMEDIES IN EVENT OF BANKRUPTCY OR OTHER PROCEEDING

40

Section 18.05.

CONTINUED OBLIGATION

43

Section 18.06.

WAIVER BY TENANT

43

Section 18.07.

NO WAIVER BY LANDLORD OR TENANT

43

Section 18.08.

INJUNCTION

43

Section 18.09.

CUMULATIVE RIGHTS

44

Section 18.10.

MITIGATION

44

Section 18.11.

DEFAULT BY LANDLORD; TENANT REMEDIES

44

 

 

 

ARTICLE XIX   Renewal Privileges

44

Section 19.01.

EIGHT RENEWAL TERMS

44

Section 19.02.

NO WAIVER OR RELEASE

46

 

 

 

ARTICLE XX   Representations and Warranties

46

Section 20.01.

REPRESENTATIONS AND WARRANTIES OF LANDLORD

46

Section 20.02.

REPRESENTATIONS AND WARRANTIES OF TENANT

46

 

 

47

ARTICLE XXI   Invalidity of Particular Provisions

47

 

 

ARTICLE XXII   Notices

48

 

 

ARTICLE XXIII   Rent Abatement/Claim for Damages

49

 

 

ARTICLE XXIV   Estoppel Certificates

49

Section 24.01.

TENANT’S CERTIFICATE

49

Section 24.02.

LANDLORD’S CERTIFICATE

49

 

 

 

ARTICLE XXV   Miscellaneous

50

Section 25.01.

GOVERNING LAW/VENUE

50

Section 25.02.

CONFLICT AMONG PROVISIONS

50

Section 25.03.

INTEREST RATE

50

Section 25.04.

SPECIAL REPORTS

51

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XXVI   Consent of Landlord and Tenant

51

Section 26.01.

STANDARD

51

Section 26.02.

OTHER ACTS

51

 

 

 

ARTICLE XXVII   Payments Under Protest

51

 

 

ARTICLE XXVIII   No Oral Modification

51

 

 

ARTICLE XXIX   Covenants to Bind and Benefit Respective Parties

 

 

 

51

ARTICLE XXX   Captions, Table of Contents and Exhibits

52

Section 30.01.

CAPTIONS

52

Section 30.02.

TABLE OF CONTENTS

52

Section 30.03.

EXHIBITS

52

 

iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

LEASE AGREEMENT

 

THIS AMENDED AND RESTATED LEASE AGREEMENT (the “Lease”) is made and entered into
by and between THE PORT AUTHORITY OF KANSAS CITY, MISSOURI (the “Landlord”) and
HILTON HOTELS CORPORATION, a Delaware corporation (the “Tenant”), as of the 21
day of August, 1995.

 

RECITALS

 

The following recitals are a material part of this Lease:

 

A.    Landlord is a body politic created and formed by the city of Kansas City,
Missouri (the “City”) under Ordinance Number 47523 adopted February 11, 1983 by
virtue of the power granted to the City under Sections 68.010 et. seq. of the
Revised Statutes of Missouri.

 

B.    Tenant submitted a proposal dated December 30, 1992, and supplemented on
January 11, 1993 (collectively, the “Proposal”), to construct gaming facilities
on property leased by Landlord from the City. Landlord and Tenant signed a
Development Agreement on March 12, 1993, under which Tenant attempted to develop
such facilities on Site B and agreed to construct related infrastructure on
behalf of Landlord and the City. Because of difficult site constraints, changing
regulatory requirements, changes in the Missouri gaming laws, and concern of
Landlord and Tenant with potential problems relating to environmental and
archaeological issues at Site B, Landlord and Tenant have agreed, subject to the
Development Agreement (as defined herein), to construct Tenant, s gaming
enterprise at Site A instead of at Site B and to modify the requirements of the
Development Agreement relating to infrastructure construction and development.

 

C.    The City, as present owner of the Demised Premises (as defined herein)
has, under that certain Kansas City Riverfront Lease Agreement dated May 14,
1993 as amended by agreements dated September 30, 1994 and August 21, 1995
(collectively “City Lease”), leased the Demised Premises (as herein defined) to
Landlord with all necessary right, title and interest thereto in order for
Landlord to have the full legal ability to further sublease the same to other
parties such as Tenant.

 

D.    Subject to and in connection with that certain Development Agreement made
and entered into by and between the Landlord and Tenant on March 12, 1993, and
amended by Addenda One through Fourteen (collectively the “Development
Agreement”), the first and signature pages of each of which are attached hereto
identified as Exhibit A, Landlord has agreed to sublease to Tenant the Demised
Premises and the Easements (as defined herein) and Tenant has agreed to sublease
the same from Landlord.

 

--------------------------------------------------------------------------------


 

E.     On March 12, 1993, Landlord and Tenant entered into a certain Lease
Agreement (the “Lease”) under which Landlord leased to Tenant the Demised
Premises and additional real property.

 

F.     In the Twelfth and Thirteenth Addendums to the Development Agreement
(Exhibit D) the parties agreed that Tenant would construct its riverboat gaming
floating facility (“Riverboat Gaming Facility”) in a basin adjacent to the
Missouri River.

 

G.    The parties hereto have determined that the Lease should be amended and
restated.

 

WITNESSETH, that for and in consideration of the sum of Ten and NO/100 Dollars
($10.00) to each of them paid by the other, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged by each of them, the parties hereto do hereby covenant and agree as
follows:

 

ARTICLE I

Demised Premises

 

Section 1.01. DEMISE. Landlord hereby subleases to Tenant, and Tenant hereby
leases from Landlord, the real property described in Exhibit B attached hereto,
together with all buildings and improvements to be constructed in accordance
with the Development Agreement -(“Site Improvements”) (collectively the “Demised
Premises”), and specifically including the Riverboat Gaming Facility and
including the following easements and appurtenances:

 

(a)   That certain driveway easement conveyed to Landlord by Kansas City Power
and Light Company (“KCPL”) in the document entitled “Service Access Easement
Agreement,” which is recorded as Document No.       in Volume       at
Page       of the Recorder of Deeds Office of Jackson County, Missouri and which
was executed by such parties for the purpose of ingress and egress to and from
the Demised Premises and Riverfront Road and which such easement is described in
Exhibit B-1, which is attached hereto and incorporated herein by reference; and

 

(b)   A certain pedestrian easement (the “Pedestrian Access Easement”) to be
conveyed to and inuring to the benefit of Landlord in accordance with the
Development Agreement and providing access for pedestrians crossing Front Street
for the purpose of using Tenant’s Riverboat Gaming Facility (to be attached to
this Lease and identified as Exhibit B-2, as part of a future amendment to this
Lease); and

 

(c)   Any other easements or other rights in adjoining property inuring to the
benefit of Landlord by reason of the City Lease including any and all easements
reasonably required for the installation, maintenance, operation and service of
sewer, water, gas, power, and other utility lines and services.

 

(d)   All machinery, equipment and fixtures and other items of personal property
and any replacements thereof, attached to or used

 

2

--------------------------------------------------------------------------------


 

in connection with the use, occupation and operation of the Demised Premises and
the Easements, except those items specifically referred to as Tenant’s
Personalty and Fixtures in Section 4.01 hereof, and all alterations, additions
and improvements hereafter made to the Demised Premises, title to which may now
or hereafter vest in City and/or Landlord.

 

Following the conveyance of the Pedestrian Access Easement to Landlord, this
Lease shall be amended by the addition of the legal description for such
easement.

 

The Pedestrian Access Easement and the Service Access Easement referred to in
subsections (a) and (b) are hereinafter referred to as “the Easements.”

 

Landlord warrants that it and no other entity now has the right to sublease the
Demised Premises and the Easements to Tenant, and that so long as Tenant is not
in default hereunder or under the Development Agreement, Tenant shall have
peaceful and quiet use of the Demised Premises and the Easements, subject to all
matters presently of record and all other agreements and encumbrances to which
this Lease is or may hereafter be subordinated or otherwise made subject to as
permitted herein or in the Development Agreement, and such use by Tenant shall
also be subject to the following:

 

(i)    any state of facts which an accurate survey may show; and

 

(ii)   easements, covenants and restrictions of record, if any, to the extent
that the same are in force or effect; and

 

(iii)  present and future zoning laws, ordinances, resolutions and regulations
of the City, and all present and future ordinances, laws, regulations and orders
of all boards, bureaus, commissions and bodies of any municipal, county, state
or federal government or governmental authority now or hereafter having or
acquiring jurisdiction of the Demised Premises and/or the use and improvement
thereof and/or the operation of gaming or other enterprises thereat or in
connection therewith; and

 

(iv)  violations of law, ordinances, orders and requirements, whether or not of
record, of any federal, state or municipal department or authority having
jurisdiction over or affecting the Demised Premises, as the same may exist on
the date hereof or may be hereafter enacted; and

 

(v)   condition and state of repair of the Demised Premises as the same may be
on the date of execution hereof.

 

Notwithstanding anything to the contrary contained herein, the Demised Premises,
the Easements, and all improvements presently existing thereon, Landlord’s
interest therein and City’s title thereto have been examined by Tenant and when
accepted by it as evidenced by its execution hereof or by its use thereof shall
be

 

3

--------------------------------------------------------------------------------


 

deemed to have been accepted by it in its then present “as is” condition, except
as set out in Article VIII hereof.

 

Section 1.02. TERM. The term of this Lease (the “Term”) shall commence on the
date hereof (the “Commencement Date”) and shall terminate on the Termination
Date (as defined herein), except as renewed under Article XIX hereof or as
earlier terminated under Article XVIII hereof. The date on which the Term shall
terminate (the “Termination Date”) shall be the earlier of:

 

(a)    Ten (10) years after the date on which Tenant begins operation of its
riverboat gaming enterprise (“Actual Opening Date”) on the Demised Premises; or

 

(b)   Ten (10) years after the Deemed Opening Date (which shall be twenty-four
(24) months after the Commencement Date, subject to extension for force majeure
delay as defined in Section 5.4 of the Development Agreement) (the Actual
Opening Date or the Deemed Opening Date, whichever first occurs is sometimes
referred to herein as the “Opening Date”).

 

Landlord and Tenant agree, upon demand of the other, to execute and deliver to
the other party hereto, a declaration setting forth the Termination Date (in
conformance herewith) as soon as it has been determined.

 

Section 1.03. TERMINATION. This Lease shall terminate on the Termination Date
(unless renewed in accordance with the provisions for renewal contained in
Article XIX hereof, or unless otherwise extended by written agreement of
Landlord and Tenant), without the necessity of any additional notice from either
Landlord or Tenant to terminate the same, and Tenant hereby waives notice to
then vacate or quit the Demised Premises and agrees that Landlord shall then be
entitled to the benefit of all provisions of law respecting the summary recovery
of possession of the Demised Premises from a tenant holding over to the same
extent as if statutory notice had been given. Tenant hereby agrees that if it
fails to surrender the Demised Premises and the Easements on the Termination
Date, Tenant will be liable to Landlord for any and all damages which Landlord
shall suffer by reason thereof including, but not being limited to, damages
under Section 1.04 hereof and liquidated damages as described in Section 2.06
hereof or elsewhere described herein.

 

Section 1.04. HOLDING OVER. If Tenant shall be in possession of the Demised
Premises after the expiration of the Term, or, if applicable, after any validly
exercised renewal thereof as provided for herein, the tenancy under this Lease
shall become one from month to month, terminable by either party on thirty (30)
days prior written notice, and shall be subject to all of the terms and
conditions of this Lease as though the Term had been extended from month to
month, except that: (i) the Minimum Net Rent (as defined herein) payable
hereunder for each month during said holdover period shall be equal to twice the
monthly installment of Minimum Net Rent (as defined herein) payable during the
last month of the Term (or any such renewal thereof), (ii) the installment of

 

4

--------------------------------------------------------------------------------


 

Percentage Rent (as defined herein) payable hereunder for each such month shall
be equal to one-twelfth (l/12th) of the average annual Percentage Rent payable
hereunder, if any, for the immediately preceding three (3) years of the Term (or
any renewal thereof); and (iii) all Additional Rent payable hereunder shall be
prorated for each month during such holdover period.

 

ARTICLE II
Rent

 

Section 2.01. AMOUNT AND MEDIUM OF PAYMENT. Throughout the Term and any renewal
thereof, Tenant shall pay Landlord, without notice or demand, in lawful money of
the United States of America, at the office of Landlord or at such other place
as Landlord shall designate within the City, State of Missouri, as rent
hereunder (collectively, the “Rent”) the following:

 

a.               Interim Fixed Rent as called for in Section 2.02 hereof; plus

 

b.              Minimum Net Rent as called for in Section 2.03 hereof; plus

 

c.               Percentage Rent as called for in Section 2.05 hereof; plus

 

d.              Additional Rent as called for in Section 2.10 hereof.

 

Section 2.02. INTERIM FIXED RENT. In lieu of Tenant’s otherwise agreeing to
reimburse Landlord for expenses paid and/or incurred by Landlord for attorneys,
accountants and other consultants retained by Landlord in connection with its
requesting Tenant’s Proposal and selecting Tenant as developer (which led to the
execution of this Lease by Landlord), and so as to insure that Landlord shall
incur no expense with respect to the riverboat gaming enterprise of Tenant, as
Tenant agreed to so do under the Proposal, Tenant agrees (i) that any payments
made by it to Landlord on or before June 30, 1994 which might under prior
agreements have been a credit against Minimum Net Rent, shall not be so deemed
and Landlord shall not be obligated to credit such payments or any part thereof
against monies due to Landlord hereunder, and (ii) that beginning on July 1,
1994 and continuing through the Opening Date or the Termination Date, whichever
first occurs, Tenant shall pay monthly interim fixed rent (“Interim Fixed Rent”)
to Landlord at the rate of Twenty-Five Thousand and NO/100 Dollars ($25,000.00)
per calendar month, payable in advance on the first day of each such calendar
month, three-fifths (3/5) of which sum, as so paid, shall on Opening Date be
credited against Minimum Net Rent due hereunder. Tenant shall have no further
liability to Landlord for any such Landlord expenses.

 

Section 2.03. MINIMUM NET RENT. Subject to credit therefor under Sections 2.02,
2.04 and 2.13 hereof, beginning on the Opening Date and continuing during the
remainder of the Term and any renewal thereof (as adjusted under Section 2.04
with respect

 

5

--------------------------------------------------------------------------------


 

thereto), Tenant shall pay to Landlord a minimum net annual rent, over and above
the other payments to be made by Tenant as hereinafter provided, at the rate of
Two Million and NO/100 Dollars ($2,000,000.00) per year (as the same may be
adjusted during any renewal term hereof). Such minimum net rental (the “Minimum
Net Rent”) shall be paid in equal annual installments of Two Million and NO/100
Dollars ($2,000,000.00) each, in advance, on the Opening Date and on the date of
each and every annual anniversary of the Opening Date thereafter.

 

Section 2.04. PARTIAL MONTH. If the Commencement Date and/or the Opening Date
shall occur on any day other than the first day of a calendar month, Tenant
shall pay Landlord on the Commencement Date and receive a credit on the Opening
Date, as applicable, of the proportionate amount of Interim Fixed Rent accrued
for the balance of such current calendar month.

 

Section 2.05. PERCENTAGE RENT. Beginning with the Opening Date and continuing
throughout the entire remaining Term of this Lease and any renewal thereof,
pursuant to the terms of Section 2.07 hereof Tenant shall pay to Landlord as
minimum percentage rent (the “Percentage Rent”) a sum of money equal to three
and one quarter percent (3 1/4%) of Gross Revenues (as defined herein) less
Minimum Net Rent paid hereunder. As used herein, the term “Gross Revenues” shall
mean the sum of “adjusted gross receipts” as such term is defined under the
Missouri Gaming Laws of the Revised Statutes of Missouri, plus all revenues from
admissions, sales of food, beverages, merchandise, services, parking charges,
and all other business endeavors at the Demised Premises and/or Tenant’s
riverboat gaming enterprise as are derived from use of the Demised Premises
and/or operation of Tenant’s riverboat gaming enterprise (including any parking
facilities or concessions operated with respect thereto) by Tenant or any
licensee, sublessee, franchisee or other operator of all or any portion of any
such business endeavors, on or in connection with all or any portion of the
Demised Premises or the Easements.

 

Section 2.06. OBLIGATION TO OPERATE. At all times from and after the Opening
Date during the Term of this Lease (including any validly exercised renewals of
the original or any extended term hereof), Tenant will continuously use and
occupy the Demised Premises and operate its riverboat gaming enterprise in
connection therewith in good faith and in such a manner as shall assure the
transaction of a maximum volume of business in and at the Demised Premises and
from said riverboat gaming enterprise. If Tenant shall fail to cause its said
riverboat gaming enterprise to be operated as required under the immediately
preceding sentence, then, in addition to any other remedy available to Landlord
under this Lease, Tenant shall pay to the Landlord in lieu of Percentage Rent
and in addition to any other Rent payable hereunder, and as liquidated damages
for such failure to so operate, a sum equal to fifty percent (50%) of the then
applicable Minimum Net Rent applicable to each day or portion thereof during
which Tenant shall fail to so operate (e.g. if not operating for forty (40)
days, 40/365th of 50% of the then applicable Minimum Net Rent as

 

6

--------------------------------------------------------------------------------


 

Percentage Rent for such forty (40) days). Notwithstanding the foregoing, solely
for the purposes of this Section 2.06 Tenant’s failure to so operate shall be
deemed unavoidable and not a failure to so operate, if and so long as
non-operation shall be directly caused by fire or other casualty, national
emergency, condemnation, enemy action, civil commotion, strikes, lockouts, or
national defense pre-emptions, acts of God, energy shortages, changes in the
Missouri law which prohibits the continuation of Tenant’s business, changes in
the Kansas City, Missouri gaming industry which make Tenant’s gaming operations
unprofitable for a continuous period of one (1) year or more, or any other
similar causes beyond the reasonable control of Tenant, and provided further
that Tenant shall continually thereafter use its diligent best efforts to
alleviate the cause for such cessation of operation and commence operation as
soon thereafter as is practicable.

 

Section 2.07. QUARTERLY STATEMENT/PAYMENT OF PERCENTAGE RENT. Tenant shall
deliver to Landlord, within thirty (30) days after the end of each third month
of the Term of this Lease after Opening Date, a written statement, in form
reasonably acceptable to Landlord, certified to as true, complete and accurate
by an authorized officer of Tenant, setting out its Gross Revenues during the
immediately preceding three (3) month period (“Tenant’s Quarterly statement”). A
similar statement, certified as correct by Tenant’s chief financial officer
shall be delivered to Landlord within thirty (30) days after each anniversary of
the Opening Date (“Tenant’s Annual Statement”). Tenant shall pay any Percentage
Rent due, based on Tenant’s Quarterly Annual Statement, within thirty (30) days
after the end of the quarter or year reported in Tenant’s Quarterly or Annual
Statement, which statement reflects that any Percentage Rent is due hereunder,
as a result of 3-1/4% of Gross Revenues during the total period of time
reflected therein exceeding the Minimum Net Rent due for the 12-month period of
time as to which said Quarterly or Annual Statement relates.

 

Section 2.08. ACCOUNTING RECORDS AND AUDITING RIGHTS.

 

2.08.1 Accounting Records. Tenant shall maintain at the Demised Premises or at a
central accounting location maintained in the City, and identified to Landlord
upon request, account records and procedures complying with generally accepted
accounting principles consistently applied, as defined by the American Institute
of Certified Public Accountants (“AICPA”) and the Financial Accounting Standards
Board (“FASB”); provided, however, that such principles shall comply in all
respects and conform to all rules, regulations and requirements of the Gaming
Commission of the State of Missouri or any similar body established in Missouri
relating to accounting principles for the determination of adjusted gross
receipts of Tenant, so as to enable Tenant to calculate, and Landlord to verify,
any Percentage Rent due under this Lease. Tenant shall preserve Tenant’s said
books and records relating to each calendar year for at least three (3) years
after the end of such calendar. If at the conclusion of such three-year period,
a dispute is pending between Landlord and Tenant regarding the amount

 

7

--------------------------------------------------------------------------------


 

of Percentage Rent due, then Tenant shall continue to preserve such records
pending the final disposition of such dispute.

 

2.08.2 Audit Procedures: Within (and in no event later than) seventy-five (75)
days after the end of each calendar year of Tenant, Tenant shall cause the
certified public accountant then regularly auditing Tenant’s books and records
(which CPA shall be licensed in Missouri and shall be a member of AICPA) to
audit Tenant’s (and/or any subtenant’s, licensee’s, franchisee’s or
concessionaire’s) books and records relevant to the calculation of Rents and
other payments and Gross Revenues reported by Tenant and/or which should have
been reported by Tenant during its preceding calendar year and to certify to
Landlord the correctness of same and the compliance thereof with the definitions
and requirements of this Lease. Tenant shall provide to Landlord, at the time of
filing thereof, copies of all financial reports and tax returns furnished to the
State of Missouri and/or the Gaming Commission thereof in connection with the
determination of Tenant’s taxable gaming revenue and/or adjusted gross receipts.
Further, if Tenant shall fail to so provide to Landlord such certification
and/or copies as and when due hereunder or if Landlord shall desire to audit
such statement(s), Landlord, in conjunction with the City Auditor and Director
of Finance for the City, shall have the right to audit the books and records of
Tenant with respect to Percentage Rent or other payments provided for in this
Lease at any time upon reasonable notice; provided that Landlord agrees to
exercise this audit right not more frequently than once per fiscal year. Any
such audit shall be performed in accordance with generally accepted auditing
standards, during ordinary business hours and without unreasonably interfering
with Tenant’s business. If such certification was not provided or if any such
audit reveals that Gross Revenue or any portion of Percentage Rent due hereunder
was understated, then within thirty (30) days after receipt of the audit with
appropriate backup documentation, Tenant shall pay to Landlord the additional
Percentage Rent due on account of the audit or audit corrections. Any adjusting
payment due on account of previous underpayment shall bear interest at the
Interest Rate (as defined herein) from the date it would have been paid had
Tenant’s Quarterly Statement been correct, until the date actually paid. If such
certification was not so provided or if Percentage Rent reported therein was
understated by more than two percent (2%) for any audited period of time, then
Tenant shall pay the reasonable cost of the audit showing same and/or disclosing
such understatement; otherwise the audit shall be conducted at Landlord’s
expense.

 

Section 2.09. NET LEASE. It is the purpose and intent of Landlord and Tenant
that this is a net lease and that from and after the Opening Date, the Minimum
Net Rent (and any Percentage Rent and/or Additional Rent) shall, except as
herein otherwise provided, be absolutely net to Landlord, so that this Lease
shall thereafter yield, net, to Landlord, the Minimum Net Rent specified in
section 2.03 hereof in each remaining year during the Term and any renewal
thereof, together with the Percentage Rent provided for in Section 2.05 hereof,
and the Additional Rent provided for in

 

8

--------------------------------------------------------------------------------


 

Section 2.10 hereof, and that all costs, expenses and obligations of every kind
and nature whatsoever relating to the Demised Premises and/or the operation of
Tenant’s riverboat gaming enterprise thereon and/or in connection therewith,
except as herein otherwise provided, which may arise or become due during or out
of the original or any renewal Term of this Lease, shall be paid by Tenant, and
that Landlord shall be protected, defended, indemnified and held harmless by
Tenant from and against the payment of same or any obligation to pay the same.

 

Section 2.10. ADDITIONAL RENT. Except as herein otherwise provided, Tenant shall
also pay without notice except as may be required in this Lease, and without
abatement, deduction or setoff, as additional rent (“Additional Rent”), all
sums, Impositions (as defined in Article III hereof), costs, expenses and other
payments which Tenant assumes or agrees to pay hereunder, and, in the event of
any non-payment thereof, Landlord shall have all the rights and remedies
provided for herein or by law.

 

Section 2.11. ABSOLUTE RIGHT TO RENT. Rent due hereunder shall be paid to
Landlord without notice or demand and without abatement, deduction or set-off,
except as herein otherwise specifically provided.

 

Section 2.12. ABSOLUTE MINIMUM RENT. Notwithstanding anything to the contrary
contained herein, the Minimum Net Rent shall never be less than $2,000,000.00
per year (subject to sums credited under Section 2.03, 2.04 and 2.13 hereof as
rent received) and the amount of Additional Rent due hereunder shall always
reflect the expenses incurred or made upon which Additional Rent is due.

 

Section 2.13. GRANT AND CREDIT AGAINST RENT. As additional consideration to
Landlord for Landlord’s entering into this Lease and the Development Agreement,
Tenant shall make a grant to Landlord in the amount of TEN MILLION DOLLARS
($10,000,000.00), payable in all events as follows: ONE MILLION AND NO/100
DOLLARS ($1,000,000.00) on the Opening Date, and a like sum of ONE MILLION AND
NO/100 DOLLARS ($1,000,000.00) on the anniversary of the Opening Date in each of
the next nine (9) consecutive years after the year in which the Opening Date
occurs. This grant, in the aggregate, shall be known as the “Riverfront Park
Grant”. Said Riverfront Park Grant, along with Minimum Net Rent payable during
the initial ten (10) year term hereof, shall be utilized, interalia, for
completion of the work described in Exhibit I of the Development Agreement (or
for bond financing payments due with respect thereto), and for the purposes set
out in Exhibit D attached hereto.

 

Section 2.14. Bond Issue. Tenant acknowledges that Landlord intends to employ
the Rents and Riverfront Park Grant in part to cover debt service under and
other costs of a tax exempt revenue bond issue (the “Bond Issuance”) utilizing
the Tenant’s credit and its payment, obligations hereunder in order to fund the
costs of the work described in Exhibit I to the Development Agreement. Tenant

 

9

--------------------------------------------------------------------------------

 

further acknowledges that its obligations hereunder are not subordinate to any
of its most senior or other debts or obligations and that Landlord has not
subordinated this Lease and/or Tenant’s obligation hereunder to any other debt
or obligations of Tenant. Tenant also acknowledges that in order to complete
such work, it is necessary for Landlord to have net proceeds totalling in the
aggregate not less than $20,000,000.00, in addition to amounts sufficient to
fund interest reserves and to pay costs of issuance of the bonds, available to
it as a result of the sale of such bonds.

 

In addition, should said net proceeds be less than $20,000,000.00, Tenant shall
on Opening Date waive that portion of the credit to be given Under Section 2.02
of this Lease which is equal to the amount by which $20,000,000.00 exceeds the
actual net proceeds of the Bond Issuance (provided however, such waiver shall
not exceed the sum of $195,000.00).

 

As additional consideration for Landlord entering into this Lease with Tenant,
Tenant agrees, that, on the Commencement Date, it shall pay Landlord in lieu of
the anticipated cost of a forward interest rate swap or other derivative or
financing device selected by Landlord, the sum of Three Hundred Fifty Thousand
Dollars ($350,000.00).

 

ARTICLE III

Payment of Taxes, Assessments, Etc.

 

Section 3.01. IMPOSITIONS. Tenant shall pay or cause to be paid (except as in
Section 3.03 hereof provided), before any fine, penalty, interest or cost may be
added thereto for the non-payment thereof, all taxes, general and/or special
assessments, water, fire line, steam and sewer rents, fees, rates and charges,
levies, license and permit fees and all other governmental charges, general and
special, ordinary and extraordinary, foreseen or unforeseen, of any kind and
nature whatsoever, which at any time on or after the Commencement Date may be
assessed, levied, confirmed, imposed upon, and/or become due and payable during
the balance, if any, of the original Term or any renewal or extension thereof,
out of or in respect of, or become a lien on, the Demised Premises, or any part
thereof or any appurtenance thereto and/or Tenant’s riverboat gaming enterprise
(all such taxes, assessments, water, fire line, steam and sewer rents, fees,
rates and charges, levies, license and permit fees and other governmental
charges being hereinafter referred to as “Impositions”, and any of the same
being hereinafter referred to as an “Imposition”); provided, however, that

 

(a)   if, by law, any Imposition may, at the option of the taxpayer, be paid in
installments, Tenant may pay the same in equal installments over the period of
time allowed under the terms thereof, provided, however that Tenant shall pay
all such installments remaining unpaid at the expiration or earlier termination
of the Term of this Lease or any properly exercised renewal or extension
thereof; and

 

10

--------------------------------------------------------------------------------


 

(b)   all Impositions for the calendar or tax years in which the Commencement
Date occurs and the Term or any renewal term ends shall be apportioned so that
Tenant shall pay only those portions thereof which correspond with the portion
of said calendar years as are within the Term and/or any renewal or extension
thereof and are payable by Tenant hereunder.

 

Section 3.02. FURNISHED RECEIPTS. Tenant, upon request of Landlord, shall
furnish to Landlord or, if requested by Landlord, to City and/or any mortgagee
of Landlord, within thirty (30) days after the date when any Imposition would
become delinquent, official receipts of payment issued by the appropriate taxing
authority, or other evidence satisfactory to Landlord, City and/or such
mortgagee, evidencing the payment thereof.

 

Section 3.03. SEEKING OF REDUCTION OF IMPOSITIONS BY TENANT. Tenant shall be
entitled to seek a reduction in the valuation of the Demised Premises for tax
purposes and to contest in good faith by appropriate proceedings, at Tenant’s
sole cost and expense, and at no cost or expense to Landlord, the amount, rate,
or validity in whole or in part of any Imposition, and if permitted by law may
defer payment thereof, so long as no interest or penalty shall accrue thereon or
with respect thereto or provided that such interest or penalty is deposited with
Landlord or such taxing authority by Tenant to protect Landlord’s interest if
Tenant does not prevail in such proceeding.

 

Section 3.04. JOINING OF LANDLORD. Landlord shall not be required to join in any
proceedings to contest any Imposition unless the provisions of any law, rule or
regulation at the time in effect shall require that such proceedings be brought
by or in the name of Landlord, in which event Landlord shall join in such
proceedings or permit the same to be brought in its name. Landlord shall not
ultimately be subjected to any liability for the payment of any costs or
expenses in connection with any such proceedings, and Tenant shall protect,
defend, indemnify and hold Landlord harmless from any such costs and expenses.
Tenant shall be entitled to any refund of any Imposition and penalties or
interest thereon which are recovered by Landlord and which have already been
paid by Tenant, or which have been paid by Landlord and previously reimbursed in
full by Tenant.

 

Section 3.05. PRIMA FACIE EVIDENCE. The certificate, advice, receipt or bill of
the appropriate official designated by law to make or issue the same or to
receive payment of any Imposition or of non-payment of such Imposition shall be
prima facie evidence that such Imposition is due and unpaid or has been paid at
the time of the making or issuance of such certificate, advice, receipt or bill.

 

Section 3.06. UTILITIES. During the Term hereof, and any renewals thereof,
Tenant shall be responsible for obtaining, maintaining, supplying and paying for
all utilities required for operation of its business on and in connection with
the Demised Premises and shall make all payments for or with respect to the

 

11

--------------------------------------------------------------------------------


 

same on a timely basis. Such payments as and when due shall also be considered
“Impositions” hereunder.

 

ARTICLE IV

Surrender

 

Section 4.01. REMOVAL OF PERSONALTY AND FIXTURES. The Riverboat Gaming Facility,
together with its contents and including trade fixtures and personalty shall,
until termination of this Agreement, be the absolute property of the Tenant.
Following the termination of this Agreement, Tenant shall have a period of sixty
days (60) in which to remove all or part of the furniture, trade fixtures and
business equipment within the Riverboat Gaming Facility (“Removal Period”).
Tenant’s furniture, trade fixtures and business equipment shall include and be
limited to the following: (1) all gaming equipment including slot machines,
table games (Blackjack, Craps, Poker, Mini Baccarat), slot bases, slot systems
(tracking, data and communications), cards, chips, cups, etc.; (2) All
gaming-related furnishings, fixtures and equipment including tables, chairs and
stools; (3) unattached casino bar equipment and related items (e. g. mixers and
blenders), office furniture and portable panel systems and equipment other than
that located in general business offices; (4) All computers and equipment other
than that located in general business offices (5) All interior and exterior
signage (attached and freestanding); (6) All security and surveillance and
specialized audio visual equipment and systems related to casino operation only
and not to any portion of the Demised Premises as a structure; (7) All (i) other
special decorative elements and (ii) advertising elements, related to or
expressing the brand name of Tenant or concerning Tenant’s corporate identity;
(8) reader or other message type boards whether installed on the interior or
exterior and (9) special decorative doors, windows or lighting fixtures but only
if Tenant on such removal replaces such items with items of comparable
functional and decorative quality. In addition, Tenant will reasonably repair
any material damage to the Riverboat Gaming Facility caused by Tenant’s exercise
of its right to remove Tenant’s Personalty and Fixtures. Provided, however,
Tenant shall not have the right to remove any: (i) wiring or other apparatus or
devise (including that for general building security systems) that is installed
within the walls, floors or ceilings of the Riverboat Gaming Facility on a
permanent or semi-permanent basis, or (ii) signage that is of a generic nature
such as that for exits and restrooms. All of the above is referred to herein as
“Tenant’s Personalty and Fixtures”. Following Removal Period and subject to
Tenant’s absolute right to remove Tenant’s Personalty and Fixtures, any
furniture, trade fixtures and business equipment remaining within the Riverboat
Gaming Facility following the Removal period shall become the property of
Landlord and Tenant shall transfer all title and interest in the Riverboat
Gaming Facility and remaining personalty, equipment and fixtures to Landlord.

 

Section 4.02. SURRENDER AND DELIVERY OF DEMISED PREMISES. Except as is herein
otherwise provided, Tenant shall on the last day of the Term hereof, or any
valid renewal or extension thereof,

 

12

--------------------------------------------------------------------------------


 

or upon the date of any earlier termination of this Lease, well and truly
surrender and deliver up the Demised Premises and the Easements to the
possession and use of Landlord without fraud or delay and in good order,
condition and repair, except for reasonable wear and tear after the last
necessary repair, replacement, restoration or renewal made by Tenant pursuant to
its obligations, or the obligations of any of its subtenants, franchisees,
licensees or invitees hereunder, and the transfer to Landlord of any reserve
accounts with respect thereto, free and clear of all lettings and occupancies
other than subleases then immediately terminable at the option of the Landlord
or subleases to which Landlord shall have specifically consented, and free and
clear of all liens and encumbrances other than those, if any, presently
existing, or hereafter created and specifically consented to in writing by
Landlord, without any payment or allowance whatever by Landlord for or on
account of any improvements which may then be on the Demised Premises.

 

Section 4.03. PERSONAL PROPERTY NOT REMOVED. Any personal property of Tenant
which shall remain in or on the Demised Premises after the expiration of the
Removal Period may, at the option of Landlord, be deemed to have been abandoned
by Tenant and either may be retained by Landlord as its property or be disposed
of, without accountability, in such manner as Landlord may see fit, or if
Landlord shall give written notice to Tenant to such effect, such property shall
be immediately removed by Tenant at Tenant’s sole cost and expense. Upon
entering into any agreement with any subleasee, licensee, franchise or other
operator which occupies or is entitled to place any personal property on or in
the Demised Premises, Tenant shall advise Landlord of same (appropriately
redacted by Tenant to protect proprietary or confidential information) and
furnish to Landlord a copy of the agreement between Tenant and such party, so
that Landlord may notify such third party of Landlord’s right to any personal
property remaining in or on the Demised Premises after the end of the Renewal
Period.

 

Section 4.04. LANDLORD NOT RESPONSIBLE. Landlord shall not be responsible for
any loss or damage occurring to any personal property owned by Tenant or any
sublessee, licensee or franchisee of Tenant or any of their respective
suppliers, customers or invitees.

 

Section 4.05. SURVIVAL. The provisions of this Article IV shall survive any
termination of this Lease.

 

ARTICLE V

Insurance

 

Section 5.01. FULL REPLACEMENT COST INSURANCE. Tenant, at its sole cost and
expense and at no cost or expense to Landlord, shall keep all of the
improvements on the Demised Premises (now or hereafter existing) or used in
connection therewith including, without limitation the Riverboat Gaming
Facility, insured, during the Term and each renewal and extension thereof,
against any loss or damage by fire, flood, earthquake and all other casualties
and

 

13

--------------------------------------------------------------------------------


 

perils, and including, without limitation, all other perils as are included
within what is commonly known as “all risk coverage” for any improvements on the
Demised Premises, as the same shall from time to time be customary for premises
similarly situated in Kansas City, Jackson County, Missouri, with full
replacement cost insurance, in amounts sufficient to prevent City, Landlord or
Tenant from being or becoming a co-insurer within the terms of the policy or
policies in question and in no event less than the full replacement cost value
thereof, exclusive of the cost of foundations, excavations, and footings below
the lowest basement floor, and without any deduction being made for
depreciation. Such full replacement cost value shall be determined from time to
time, but not more frequently than once in any twelve (12) consecutive calendar
months, at the request of Landlord, by an appraiser, architect, ship builder
and/or contractor or one or more of same, as applicable, who shall be acceptable
to Landlord in its sole discretion. No omission on the part of Landlord to
request any such determination shall relieve Tenant of its obligation hereunder.

 

Section 5.02. OTHER INSURANCE. Tenant, at its sole cost and expense and at no
cost or expense to Landlord, shall maintain during the Term and all renewals
thereof:

 

(a)   for the mutual benefit of City, Landlord and Tenant, general commercial
(comprehensive) public liability insurance, and specifically including but not
being limited to indemnity insurance against claims for personal injury, bodily
injury, death or property damage, occurring upon, in or about or adjacent to the
Demised Premises, and/or any adjacent public improvements, garage, bridge,
walkway or elevators, and on, in or about the adjoining sidewalks, walkways and
passageways, including, without limitation, insurance protecting against claims
for personal injury, bodily injury or claim, death or property damage resulting
directly or indirectly from ownership, use, occupancy or maintenance thereof
including any change, alteration, improvement or repair thereof, to afford
protection for at least $200,000,000.00 to any one individual per occurrence
combined single limit and $200,000,000.00 in the aggregate; and

 

(b)   rental value insurance against loss of rental or other income to be
derived by Landlord from the operation of Tenant’s business in connection with
the Demised Premises due to the risks referred to in Section 5.01 hereof
(including those embraced by “all perils coverage”) in an amount sufficient to
prevent Tenant from becoming a co-insurer within the terms of the policy or
policies in question, but in no event in an amount or amounts less than the
aggregate amount of the Minimum Net Rent and Percentage Rent, the Additional
Rent payable hereunder for a period of one (1) year; and Tenant hereby assigns
to Landlord the proceeds of such insurance so

 

14

--------------------------------------------------------------------------------


 

that in the event the improvements on the Demised Premises shall be destroyed or
seriously damaged, such proceeds shall be held as security for the payment of
such sums due hereunder until the restoration of such improvements and, as
Tenant shall make payment of such sums to Landlord, Landlord shall, if Tenant
shall not then be in default under this Lease, pay out to Tenant from said
amount the sums which shall have been so paid by insurance proceeds. Tenant may,
at its election, carry such insurance as a coverage contained in a business
interruption insurance policy; and

 

(c)   such other insurance, and in such amounts, as may from time to time be
reasonably required by Landlord against other insurable hazards and liabilities
which at the time are customarily insured against in the case of premises and/or
business operations similarly situated in the State of Missouri, due regard
being or to be given to the type of improvements and the construction, use and
occupancy thereof, including but not being limited to workers’ compensation and
other comparable insurance; and

 

(d)   with respect to any construction or remodeling of improvements on the
Demised Premises, Tenant shall provide or shall require that each contractor
performing such work shall carry and maintain, at no cost or expense to
Landlord, with customary deductibles:

 

(i)    commercial (comprehensive) liability insurance, including (but not
limited to) contractor’s liability coverage, contractual liability coverage,
completed operations coverage, broad form property damage endorsement and
contractor’s protective liability coverage, to afford protection, with respect
to personal injury, bodily injury, death or property damage of not less than
$1,000,000.00 per occurrence combined single limit; and

 

(ii)   comprehensive automobile liability insurance with limit’s for each
occurrence of not less than $1,000,000.00 combined single limit; and

 

(iii)  workers’ compensation insurance or similar insurance in form and amounts
required by law, including employer’s liability in the amount of not less than
$1,000,000.00 each occurrence, $1,000,000.00 by disease and $1,000,000.00 each
person by disease;

 

(iv)  Builder’s risk insurance, insuring the Demised Premises and related
property under construction or remodeling of improvements thereon with limits
previously approved by Landlord; and

 

15

--------------------------------------------------------------------------------


 

(v)   umbrella and excess umbrella insurance with limits previously approved by
Landlord.

 

(e)   The amount of the coverages set out herein shall be subject to increase or
decrease at the time of each renewal of this Lease in accordance with Consumer
Price Index provisions of Section 19.01 below.

 

Section 5.03. TYPE OF POLICIES.

 

A.            All insurance provided for in this Article shall be effected and
continuously maintained under valid and enforceable policies issued by insurers
of recognized responsibility licensed to do business in the State of Missouri,
or be a recognized insurance facility, in either case acceptable to Landlord,
which acceptance shall not be unreasonably withheld. Upon the execution of this
Lease, and thereafter not less than fifteen (15) days prior to the expiration
dates of the expiring policies theretofore furnished pursuant to this Article V,
originals or binders of the policies (or, in the case of general public
liability insurance, certificates of the insurers) bearing notations evidencing
the payment of premiums in full, or accompanied by other evidence satisfactory
to Landlord of such payment, shall be delivered by Tenant to Landlord.

 

B.            Nothing in this Article V shall prevent Tenant from taking out
insurance of the kind and in the amounts provided for under this Article V under
a blanket insurance policy or policies covering properties in addition to the
Demised Premises, provided, however, that any such policy or policies of blanket
insurance (i) shall specify therein, or Tenant shall furnish Landlord with a
written statement from the insurers under such policy or policies specifying,
the amount of the total insurance allocated to the Demised Premises, which
amounts shall not be less than the amounts required by Sections 5.01 and 5.02
hereof and (ii) with respect to property coverage, such amounts so specified
shall be sufficient to prevent any one of the insureds from becoming a
co-insurer within the terms of the applicable policy or policies, and provided
further, however, that any such policy or policies of blanket insurance, as to
the Demised Premises, shall otherwise comply as to endorsements and coverage
with the provisions of this Article.

 

Section 5.04. NAMED INSUREDS.

 

A.            All policies of insurance provided for in this Article V shall
name City, Landlord and Tenant as the insured, as their respective interests may
appear, and also each fee and/or each leasehold mortgagee of the Demised
Premises, when requested, as the interest of any such mortgagee may appear, by
standard mortgagee clause, if obtainable, provided that any such mortgagee shall
agree that the proceeds of such insurance shall be applied in accordance with
this Lease. In case of any particular casualty resulting in damage or
destruction not exceeding $500,000.00 in the aggregate, the loss under such
policies shall be adjusted by Tenant and the insurance companies. In case of
such damage or destruction in

 

16

--------------------------------------------------------------------------------


 

excess of $500,000.00, the loss shall be adjusted with the insurance companies
by Tenant and Landlord. Notwithstanding the foregoing, Tenant shall adjust any
loss with respect to the Riverboat Gaming Facility unless an Event of Default
shall exist and be uncured on the date of any such loss, in which case any such
loss shall be adjusted by Landlord.

 

B.            All such policies shall provide that the loss, if any, thereunder
shall be adjusted and paid as hereinabove provided. Each such policy shall
contain a provision that no involuntary act or omission of Tenant or anyone
operating under rights granted by it shall affect or limit the obligation of the
issuing insurance company to so pay the amount of any loss sustained.

 

Section 5.05. CANCELLATION NOTICE. Each such policy or certificate therefor
issued by the insurer shall contain an agreement by the insurer that such policy
shall not be canceled or amended without at least thirty (30) days prior written
notice to Landlord and wording such that the insurer must notify Landlord of any
such impending cancellation or amendment.

 

ARTICLE VI

Landlord’s Right to Perform Tenant’s Covenants

 

Section 6.01. RIGHT TO MAKE PAYMENTS. If Tenant shall at any time fail to pay
any Imposition or utility cost or charge in accordance with the provisions of
Article III hereof, or to take out, pay for, maintain or deliver any of the
insurance policies or certificates therefor as provided for in Article V hereof,
or shall fail to make any other payment or perform any other act on its part to
be made or performed under this Lease, then Landlord, after ten (10) days notice
to Tenant (or without notice in case of an emergency) and Tenant’s failure to
cure the same with the time period, if any, allowed for such cure, and without
waiving or releasing Tenant from any obligation of Tenant contained in this
Lease or from any default by Tenant hereunder and without waiving Landlord’s
right to take such action as may be permissible under this Lease as a result of
such default, may (but shall be under no obligation to):

 

(a)   pay any Imposition or other charge payable by Tenant pursuant to the
provisions of Article III hereof, or

 

(b)   take out, pay for and maintain any of the insurance policies provided for
in Article V hereof, or

 

(c)   make any other payment or perform any other act on Tenant’s part to be
made or performed under this Lease,

 

and may enter upon the Demised Premises for any such purpose, and take all such
action thereon, as may be necessary therefor or in connection therewith.

 

Section 6.02. REPAYMENT BY TENANT. All sums so paid by Landlord under this
Article VI and or as a result of the exercise

 

17

--------------------------------------------------------------------------------


 

by Landlord of any of its rights under this Article VI, and all costs and
expenses incurred by Landlord with respect thereto or in connection therewith,
including, without limitation, reasonable attorneys’ fees in connection with the
performance of any such act, together with interest thereon at the Interest Rate
from the date of such payment or incurrence by Landlord of such cost and
expense, shall constitute Additional Rent payable by Tenant under this Lease and
shall be paid by Tenant to Landlord on demand.

 

ARTICLE VII

Repairs and Maintenance of the Demised Premises

 

Section 7.01. REPAIRS. Throughout the Term of this Lease and any renewal
thereof, Tenant shall, at its sole cost and expense and at no cost or expense to
Landlord, take good care of the Demised Premises and all improvements and
additions thereon or thereto, including, without limitation, all alleyways,
walkways, passageways, sidewalks, curbs and streets, parking facilities and
bridges adjoining the same and shall keep the same in good order and condition,
except for reasonable wear and tear after the last necessary repair,
replacement, restoration or renewal made by Tenant pursuant to its obligations
hereunder, and shall make all necessary repairs thereto, interior and exterior,
structural and non-structural, ordinary and extraordinary, and foreseen and
unforeseen. All repairs, replacements, restorations and renewals made by Tenant
shall be at least equal in quality and class to the original work with respect
thereto.

 

Section 7.02. MAINTENANCE. Tenant shall at its sole cost and expense, and at no
cost or expense to Landlord, put, keep and maintain all portions of the Demised
Premises and the sidewalks, curbs, streets, bridges, alleyways, walkways and
passageways, bridges and parking facilities adjoining the same in a clean and
orderly condition, free of dirt, rubbish, snow, ice and unlawful obstructions.
Tenant shall also provide for structural maintenance, repair and replacement of
the portions of the Demised Premises normally requiring same.

 

Section 7.03. NO SERVICES FURNISHED. Landlord shall not be required to furnish
to Tenant any utilities, facilities or services of any kind whatsoever during
the Term hereof or any renewal thereof, such as, but not limited to, water,
steam, heat, gas, telephone, cable televisions, hot water, electricity, light,
and/or power. Landlord shall in no event be required to make any alterations,
rebuildings, replacements, changes, additions, improvements or repairs during
the Term of this Lease or any renewal thereof.

 

ARTICLE VIII

 

General and Specific Compliance with Laws, Insurance,

Development Agreement and Exhibits Thereto, Etc.

 

Section 8.01. GENERAL COMPLIANCE. Throughout the Term of this Lease and any
renewal thereof, Tenant, at its sole cost and

 

18

--------------------------------------------------------------------------------


 

expense and at no cost or expense to Landlord, shall promptly comply with all
present and future laws, ordinances, orders, rules, regulations and requirements
of all federal, state and municipal governments, departments, commissions,
boards and officers, and all other body or bodies exercising similar functions,
foreseen or unforeseen, ordinary as well as extraordinary, which may be
applicable to the Demised Premises and the Easements or any portion thereof,
and/or the sidewalks, alleyways, walkways, passageways, curbs, streets, parking
facilities and bridges adjoining the same or to the use or manner of use of the
Demised Premises and the Easements or any portion thereof, or the owners or
occupants thereof, including but not limited to the operation of any Riverboat
Gaming Facility used in connection therewith and the operation of any riverboat
gaming enterprise in connection with the Demised Premises and the Easements,
whether or not such compliance is required by reason of any condition, event or
circumstance existing prior to or after the commencement of the Term or any
renewal thereof. Provided, however, that nothing in this Lease shall be
construed to invalidate the Frustration of Purpose provisions found in
Section 5.7 of the Development Agreement, which provisions are hereby
incorporated herein by reference.

 

Section 8.02. SPECIFIC COMPLIANCE. Notwithstanding the foregoing or anything
else contained in this Lease to the contrary, and not intending to limit the
same, Tenant agrees that after its improvement and/or construction of
improvements on the Demised Premises, or the modification of same, Tenant shall
do and/or comply with each and all of the following:

 

Section 8.02.1 Building Laws. Such improvements and their use by Tenant, its
sublessees, franchisees, licensees and its and/or their respective agents,
employees, contractors or invitees, shall comply fully with all environmental,
air quality, zoning, flood plain, planning, subdivision, building, health,
labor, discrimination, fire, traffic, safety, wetlands, shoreline and other
governmental and regulatory rules, laws, ordinances, statutes, codes and
requirements applicable to the Demised Premises or any portion thereof,
including, without limitation, the Fair Housing Act of 1968 (as amended) and the
Americans with Disabilities Act of 1990 (collectively, the “Building Laws”).
Tenant shall obtain such final certificates as may be required or customary and
evidencing compliance with all building codes and permits, and approval of full
occupancy of such improvements (as improved) and of all installations therein or
improvements thereto. Tenant shall cause the Demised Premises to be continuously
in compliance with all Building Laws (as the same may be amended or enacted from
time to time). Tenant agrees to protect, defend, (with counsel reasonably
satisfactory to Landlord) indemnify and hold City and Landlord and Landlord’s
Commissioners, officers, employees, contractors and agents harmless from and
against all liability threatened against or suffered by them or either of them
by reason of a breach by Tenant of any of the foregoing representations and
warranties contained herein. The foregoing indemnity shall include the cost of
all alterations to the Demised Premises (including, without limitation, all
architectural,

 

19

--------------------------------------------------------------------------------

 

engineering, legal and accounting costs), all fines, fees and penalties, and all
legal and other expenses (including, without limitation, reasonable attorneys’
fees), incurred in connection with the Demised Premises or any portion thereof,
being in violation of any Building Law and for the cost of collection of the
sums due under this indemnity.

 

Section 8.02.2 Toxic/Hazardous Substances; Tenant’s Responsibilities. With
respect to environmental liabilities and risks, the following shall apply:

 

i.      Definitions. “Toxic or Hazardous Substances” shall be interpreted
broadly to include, but not be limited to, any material or substance that is
defined or classified under federal, state or local laws as: (a) a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. $9601(14), or $311 of the Federal
Water Pollution Control Act, 33 U.S.C. $1321, as now or hereafter amended; (b) a
“hazardous waste” pursuant to §1004 or §3001 of the Resource Conservation and
Recovery Act, 42 U.S.C. §6921, as now or hereafter amended; (c) a “toxic
pollutant” under $307(1)(a) of the Federal Water Pollution Control Act, 33
U.S.C. §1317(1)(a), as now or hereafter amended; (d) a “hazardous air pollutant”
under §112 of the Clean Air Act, 42 U.S.C. §7412, as now or hereafter amended;
(e) a “hazardous material” under the Hazardous Material Transportation Act, 49
U.S.C. §1802(2), as now or hereafter amended; (f) toxic or hazardous pursuant to
regulations promulgated now or hereafter under any of the aforementioned laws;
or (g) presenting a risk to human health or the environment under other
applicable federal, state or local laws, ordinances or regulations, as now or as
may be passed or promulgated in the future. “Toxic or Hazardous Substances”
shall also mean any substance that after release in the environment and upon
exposure, ingestion, inhalation or assimilation, either directly from the
environment or directly by ingestion through food chains, will or may reasonably
be anticipated to cause death, disease, behavior abnormalities, cancer or
genetic abnormalities. “Toxic or Hazardous substance” specifically includes, but
is not limited to, asbestos, polychlorinated biphenyls (PCBs), petroleum and
petroleum based derivatives, and urea formaldehyde.

 

ii.     Use Restrictions/Compliance with Applicable Laws. Tenant, its
sublessees, franchisees, licensees, and its and their respective agents,
employees, contractors and invitees, shall not use the Demised Premises in a
manner that violates any applicable federal, state or local law, regulation or
ordinance, including, but not limited to, any such law, regulation or ordinance
pertaining to air and water quality, the handling, transportation, storage,
treatment, usage or disposal of Toxic or Hazardous

 

20

--------------------------------------------------------------------------------


 

Substances, air emissions, other environmental matters or any zoning and/or
other land use matters. Tenant shall not cause or permit the release or disposal
of any Toxic or Hazardous Substance on or from the Demised Premises. Tenant
shall obtain prior written approval from Landlord before causing or permitting
any Toxic or Hazardous Substance to be brought upon, kept or used in or about
the Demised Premises by Tenant, its sublessees, franchisees, licensees, and/or
its or their respective agents, employees, contractors or invitees.

 

iii.    Representations and Warranties. Tenant represents and warrants to
Landlord that:

 

a.                                 Tenant is financially capable of performing
and satisfying in full its obligations pursuant to this Lease, including the
provisions of this Article.

 

b.                                Tenant is not in violation of, or subject to,
any existing, pending or threatened investigation by any governmental authority
under any applicable federal, state or local law, regulation or ordinance
pertaining to air and water quality, the handling, transportation, storage,
treatment, usage or disposal of Toxic or Hazardous Substances, air emissions,
other environmental matters, or any zoning or other land use matter.

 

c.                                 Prior to the signing of this Amended and
Restated Lease Agreement, Tenant has made ‘all appropriate inquiry,’ into the
previous ownership and uses of the Demised premises within the meaning of the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, or any other environmental law described or referred to herein. Based
on the conclusions reached by its environmental consultant after performing a
site assessment and based on Landlord’s representations and warranties herein,
Tenant does not know and has no reason to know or suspect that any Toxic or
Hazardous Substance has been disposed of or released on, in or at the Demised
Premises.

 

d.                                Tenant’s intended use of the Demised Premises
will not result in the disposal or release of any Toxic or Hazardous Substance
on or to the Demised Premises or adjacent river.

 

e.                                 Tenant does not and will not use any Toxic or
Hazardous Substance on the Demised Premises or

 

21

--------------------------------------------------------------------------------


 

adjacent river without the prior written approval of Landlord.

 

f.                                  Tenant will not change its intended use of
the Demised Premises or the nature of its said operations in connection
therewith without prior notice to, and written approval of, Landlord.

 

iv.    Indemnities and Financial Assurances. Tenant agrees to protect,
indemnify, defend (with counsel reasonably satisfactory to Landlord) and hold
City and Landlord and all of their respective commissioners, officers,
employees, contractors and agents harmless from any and all claims, judgments,
damages, penalties, fines, expenses, liabilities and losses arising during or
after the Term of this Lease or any renewals thereof, out of or in any way
relating to the presence, release or disposal of any Toxic or Hazardous
Substance on or from all or any portion of the Demised Premises or the Easements
if such Toxic or Hazardous Substance is proved to be first present after the
Commencement Date solely as a result of the actions of Tenant (or its employees,
contractors or agents) or a third party or to a breach of the environmental
warranties made by Tenant in this Lease. Such indemnity shall include, without
limitation, all costs incurred in connection with any Toxic or Hazardous
Substance present on or under the Demised Premises or adjacent river as a result
of any discharge, dumping or spilling (accidental or otherwise) on the Demised
Premises or in the adjacent river after the Commencement Date.

 

To the extent directly involved with an indemnifiable occurrence described
above, the indemnification provided by this Article shall also specifically
cover, without limitation, all costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal and
restoration work required by any federal, state or local governmental agency or
political subdivision or other third party because of the presence or suspected
presence of any Toxic or Hazardous Substance in the soil, groundwater, or soil
vapor on or under the Demised Premises and/or adjacent river. Such costs may
include, but not be limited to, diminution in the value of the Demised Premises,
damages for the loss or restriction on use of rentable or useable space or of
any amenity of the Demised Premises, sums paid in settlements of claims,
attorneys’ fees, consultants’ fees, and expert fees. The foregoing environmental
indemnity shall survive the expiration or earlier termination of this Lease
and/or any transfer of all or any portion of the Demised Premises, or of any
interest in this Lease.

 

v.     Notification Requirements. Tenant shall promptly notify Landlord in
writing of all spills or releases of any Toxic or Hazardous Substance, all
failures to comply with any federal, state, or local law, regulation or

 

22

--------------------------------------------------------------------------------


 

ordinance, all inspections of the Demised Premises and/or adjacent river by any
regulatory entity concerning the same, all notices, orders, fines and
communications of any kind from any governmental entity or third party that
relate to the existence of or potential for environmental pollution of any kind
existing on or resulting from the use of the Demised Premises or any portion
thereof and/or adjacent river, or any activity conducted thereon, and all
responses or interim cleanup action taken by or proposed to be taken by Tenant
or any government entity or private party on the Demised Premises or any portion
thereof or adjacent river.

 

Upon request by Landlord, Tenant shall provide Landlord with a written report
(a) listing each Toxic or Hazardous Substance that was/is used or stored on the
Demised Premises; (b) discussing all releases of any Toxic or Hazardous
Substance that occurred or were discovered on the Demised Premises and all
compliance activities related to such Toxic or Hazardous Substance or adjacent
river, including all contacts with and all requests from third parties for
cleanup or compliance; (c) providing copies of all permits, manifests, business
plans, consent agreements or other contracts relating to any Toxic or Hazardous
Substance executed or requested during the time period requested; and
(d) including such other information as may be reasonably requested by Landlord.
The report shall include copies of all documents and correspondence related to
such activities and written reports of verbal contacts.

 

vi.            Inspection Rights. Landlord, its officers, employees, contractors
and agents shall have the right, but not the duty, to inspect the Demised
Premises and Tenant’s relevant environmental and land use documents upon
reasonable notice to Tenant and to perform such tests on the Demised Premises
and/or adjacent river as are reasonably necessary to determine whether Tenant is
complying with the terms of this Lease. Tenant shall be responsible for paying
for any testing that is conducted if it is determined that Tenant is not in
compliance with this Lease due to Tenant’s or any of its sublessee’s,
franchisee’s or licensee’s operations or use of the Demised Premises and/or
adjacent river.

 

Section 8.02.3.               Toxic/Hazardous Substances; Landlord
Responsibilities.

 

i.              Representations and Warranties. Landlord hereby represents and
warrants to Tenant that to the best of its knowledge and based on The Phase II
Environmental Report dated November 23, 1994 by Woodward-Clyde Consultants and
prepared on behalf of Tenant,:

 

23

--------------------------------------------------------------------------------


 

(a)                        No Toxic or Hazardous substance is present on, in,
under or migrating onto or from the Demised Premises;

 

(b)                       There has been no release or discharge, or threat of
release or discharge, of any Toxic or Hazardous Substance on, in, under or
migrating onto or from the Demised Premises;

 

(c)                        The Demised Premises and any previous or current uses
and operations concerning the Demised Premises are not in violation of any
applicable federal, state or local statute, ordinance, law, regulation, consent
decree, administrative order, guidance document, remediation directive, or
common law relating to the public health and safety and protection of the
environment (hereinafter “Environmental Law”);

 

(d)                       Landlord has no actual or constructive knowledge of
any notice of any governmental entity or third party claiming that the Demised
Premises or any uses of and operations on or of the Demised Premises have
resulted in any violation of any Environmental Law;

 

(e)                        No litigation is pending or proposed, threatened, or
anticipated with respect to any Toxic or Hazardous Substance at the Demised
Premises or any proposed use thereon or thereto; and

 

(f)                          No underground storage tank containing petroleum or
any other Toxic or Hazardous substance is or was located on or under the Demised
Premises at any time.

 

ii.             Indemnities and Financial Assurances. Landlord agrees to
protect, indemnify, defend (with counsel reasonably satisfactory to Tenant), and
hold Tenant and all of its officers, employees, contractors and agents harmless
from any and all claims, judgments, damages, penalties, fines, expenses,
liabilities and losses arising during or after the Term of this Lease or any
renewals thereof, out of or in any way relating to (1) the presence, release or
disposal of any Toxic or Hazardous Substance on or from all or any portion of
the Demised Premises or the Easements, unless such Toxic or Hazardous Substance
is proved to be first present after the Commencement Date solely as a result of
the actions of Tenant (or its officers, employees, contractors or agents) or a
third party; or (2) the breach of the environmental warranties made by Landlord
in this Lease; or (3) the underground abandoned oil pipeline identified by
Woodward-Clyde Consultants in that certain Phase II Environmental Report dated
November 23, 1994, and prepared by Woodward-Clyde on behalf of Tenant, and any
related Toxic or Hazardous Substances. To the extent directly

 

24

--------------------------------------------------------------------------------


 

involved within an indemnifiable occurrence described above, the indemnification
provided by this Article shall also specifically cover, without limitation, all
costs incurred in connection with any investigation of site conditions or any
cleanup, remedial, removal or restoration work required by any federal, state or
local governmental agency or political subdivision or other third party because
of the presence or suspected presence of any Toxic or Hazardous Substance in the
soil, groundwater, or soil vapor or under the Demised Premises, the Easements
and/or adjacent river. Such costs may include, but not be limited to, diminution
in the value of the Demised Premises and the Easements, damages for the loss or
restriction on use of rentable or useable space or of any amenity of the Demised
Premises and the Easements, sums paid in settlement of claims, attorneys’ fees,
consultants’ fees and expert fees. The foregoing environmental indemnity shall
survive the expiration or earlier termination of this Lease and/or any transfer
of all or any portion of the Demised Premises, the Easements, or of any interest
in this Lease.

 

Section 8.03.          COMPLIANCE WITH INSURANCE. Tenant shall likewise observe
and comply with the requirements of all insurance policies of public liability,
property and all other policies of insurance required to be supplied by Tenant
and at any time in force with respect to the Demised Premises or the Easements,
whether or not such observance or compliance is required by reason of any
condition, event or circumstance existing prior to or after the Commencement
Date, and Tenant shall, upon learning of the existence of any violation or any
attempted violation of any of the provisions of this Article of this Lease by
any other person or entity, take steps, immediately upon knowledge of such
violation or attempted violation, to remedy or prevent the same as the case may
be.

 

Section 8.04.          COMPLIANCE WITH DEVELOPMENT AGREEMENT. Tenant shall
strictly observe and fully comply with all of the requirements, terms and
conditions of the Development Agreement and all Exhibits thereto.

 

Section 8.05.          CONTEST OF LAWS. Tenant shall have the right, after prior
written notice to Landlord, to contest by appropriate administrative and/or
legal proceedings, diligently conducted in good faith, in the name of Tenant or
Landlord or both, without cost or expense to Landlord and/or the City, the
validity or application of any law, ordinance, order, rule, regulation or
requirement of the nature referred to herein, subject to the following:

 

a.                                       if by the terms of any such law,
ordinance, order, rule, regulation or requirement, compliance therewith pending
the prosecution of any such proceeding may legally be delayed without the
incurrence of any lien, charge or liability of any kind against the Demised
Premises, the Easements, or any part thereof or operation of the Riverboat
Gaming Facility, and without subjecting Tenant or Landlord and/or the City to
any liability, civil or

 

25

--------------------------------------------------------------------------------


 

criminal, for failure so to comply therewith, Tenant may delay compliance
therewith until the final determination of such proceeding; or

 

b.                                      if any lien, charge or civil liability
would be incurred by reason of any such delay, Tenant nevertheless may contest
as aforesaid and delay as aforesaid, provided that such delay would not subject
Landlord and/or the City to criminal liability or fine, and Tenant (i) furnishes
to Landlord security, reasonably satisfactory to Landlord, against any loss or
injury by reason of such contest or delay, and (ii) prosecutes the contest with
due diligence.

 

Landlord, without cost to it, shall, subject to the foregoing, execute and
deliver any appropriate documents and instruments which may be reasonably
requested by Tenant in order to permit Tenant to so contest the validity or
application of any such law, ordinance, order, rule, regulation or requirement.

 

ARTICLE IX

Improvements, Etc.

 

Section 9.01.     IMPROVEMENTS. Tenant shall construct the Site Improvements as
that term is defined in the Development Agreement. All construction, improvement
or renovation of or to the improvements by Tenant pursuant to this Lease shall
be done in strict and full compliance with all provisions hereof and of the
Development Agreement, shall be commenced within sixty (60) days after the
execution of the Contingencies Waiver Addendum, subject to the provisions in the
Development Agreement made for Unavoidable Delays as that term is defined in
Section 5.4 of the Development Agreement, and shall be completed in accordance
with Critical Path timing requirements of the Development Agreement.

 

Section 9.02.     TITLE TO TENANT’S PERSONALTY AND FIXTURES. Title to Tenant’s
Personalty and Fixtures shall at all times during the Term of this Lease be that
of the Tenant. Title to all other Site Improvements including the Riverboat
Gaming Facility, any equipment and/or appurtenances thereto and all changes,
additions and alterations therein and all renewals and replacements thereof when
made, erected, constructed, installed or placed upon the Demised Premises or the
Easements by Tenant shall be the property of the Landlord.

 

Section 9.03.     DESTRUCTION/DAMAGE. If any of the improvements as erected and
constructed on the Demised Premises hereunder or under the Development Agreement
shall be substantially damaged by fire or other casualty or as a result of a
taking mentioned herein, the provisions hereof shall govern.

 

Section 9.04.     CHANGES AND ALTERATIONS. Tenant shall erect new buildings or
improvements on the Demised Premises, the Easements, and/or make changes or
additions to existing improvements thereon only subject to, and in compliance
with, the

 

26

--------------------------------------------------------------------------------


 

provisions hereof and the relevant provisions of the Development Agreement.
Before beginning any such improvement and/or construction, Tenant shall submit
to Landlord a copy of the plans and specifications for same, and any amendments
thereto, together with an estimate which shall show in reasonable detail,
allocated among the various trades, the approximate cost of same. Such plans and
specifications shall comply with all relevant legal requirements, the provisions
hereof, and of the relevant provisions of the Development Agreement.

 

Section 9.05.     PERFORMANCE BOND. Before beginning the addition or change to
any improvements which may at any time be on, adjacent to, or a part of the
Demised Premises, or the construction of any new building or other improvement
with respect thereto, Tenant will comply with all performance bond requirements
of City and/or other governmental authorities having jurisdiction with respect
thereto.

 

Section 9.06.     INSURANCE ENDORSEMENTS. Before making any such change or
alteration or before beginning the letting of any contracts relating to the
construction of any new improvement on the Demised Premises, Tenant shall supply
Landlord with such endorsements to the existing insurance policies by Tenant as
shall be necessary to cover the contemplated work.

 

Section 9.07.     ADDITIONAL IMPROVEMENTS. If, after satisfactory completion of
all work to be done by it hereunder and under the Development Agreement, Tenant
desires to alter, enlarge or structurally change any improvements then on the
Demised Premises, Tenant may do so provided that Landlord has first approved in
writing Tenant’s written plans and specifications for same, which approval shall
not be unreasonably withheld by Landlord if Tenant performs the same subject to
the provisions of this Lease and in particular this Article IX, as if such
additional work were called for under the Development Agreement.

 

Section 9.08.     COMPLIANCE WITH LAWS. All improvements and/or additions made
and/or erected hereunder shall be designed, constructed and completed in
compliance with all requirements of law and with all ordinances, regulations and
orders of any and all Federal, State, County and Municipal and other public
authorities relating thereto. On completion of same, Tenant will procure a final
Certificate of Occupancy and deliver to Landlord the original or a copy thereof.

 

Section 9.09.     SURRENDER OF IMPROVEMENTS. Any and all buildings, structures,
alterations, additions and improvements upon the Demised Premises and the
Easements, at the expiration or sooner termination of this Lease, shall then
become the property of Landlord and shall be surrendered in accordance with the
provisions hereof.

 

27

--------------------------------------------------------------------------------


 

ARTICLE X

Discharge of Liens

 

Section 10.01.   NO LIENS. Tenant shall not create or permit to be created or to
remain, and shall discharge, any and all mechanic’s, laborer’s or materialman’s
liens and any and all conditional sale, title retention agreements, chattel
mortgages or security interests, which might be or become a lien, encumbrance or
charge upon or claim against the Demised Premises and the Easements or any part
thereof and having any priority or preference over or ranking on a parity with
the estate, rights and interest of Landlord in the Demised Premises or any part
thereof.

 

Section 10.02.   DEFENSE OF LIEN CLAIM. If any mechanic’s, laborer’s,
architect’s, engineer’s, materialman’s or nurseryman’s lien shall at any time be
filed against the Demised Premises and the Easements or any part thereof,
Tenant, within ten (10) days after notice of the filing thereof, shall cause the
same to be discharged of record by payment, deposit, bond, order of a court of
competent jurisdiction, or otherwise. If Tenant shall fail to cause such lien to
be so discharged within the period aforesaid, then, in addition to any other
right or remedy hereunder, Landlord, after ten (10) days’ notice to Tenant, may,
but shall not be obligated to, discharge the same either by paying the amount
claimed to be due or by procuring the discharge of such lien by deposit or by
bonding proceedings, and in any such event Landlord shall be entitled, if
Landlord so elects, to compel the prosecution of an action for the foreclosure
of such lien by the lienor and to pay the amount of the judgment in favor of the
lienor with interest, costs and allowances. Any amount so paid by Landlord and
all costs and expenses incurred by Landlord in connection therewith, together
with interest thereon at the Interest Rate (as defined herein) per annum from
the respective dates of Landlord’s making of the payment or incurring of the
cost and expense shall constitute Additional Rent payable by Tenant under this
Lease and shall be paid by Tenant to Landlord on demand.

 

Section 10.03.   NO CONSENT. Nothing in this Lease contained shall be deemed or
construed in any way as constituting the consent or request of Landlord, express
or implied, by inference or otherwise, to any contractor, subcontractor,
laborer, supplier or materialman for the performance of any labor or the
furnishing of any materials for any specific improvement, alteration to or
repair of the Demised Premises, the Easements, or any part of either of same.

 

ARTICLE XI

No Waste

 

Tenant shall not do or suffer any material waste or damage, disfigurement or
injury to the Demised Premises or any part thereof.

 

28

--------------------------------------------------------------------------------

 

ARTICLE XII

Use of Property

 

Section 12.01. PROPER USE. Tenant shall not use or allow the Demised Premises,
the Easements, or any improvements thereon or any appurtenances thereto, for any
unlawful purpose or in violation of any certificate of occupancy or license
covering or affecting the use of the Demised Premises or the Easements or which
may, by law,. constitute a nuisance, public or private, or which may make void
or voidable any insurance then in force with respect thereto.

 

Section 12.02. PROHIBITED USE. Tenant shall not suffer or permit the Demised
Premises or any portion thereof to be used by the public as such, without
restriction or in such manner as might reasonably tend to impair Landlord’s or
City’s title to the Demised Premises and the Easements or any portion thereof,
or in such manner as might reasonably make possible a claim or claims of adverse
usage, adverse possession or prescription by the public, as such, or of implied
dedication, of the Demised Premises and the Easements or any portion thereof.
Tenant hereby acknowledges that Landlord does not hereby consent, expressly or
by implication, to the unrestricted use or possession of the whole or any
portion of the Demised Premises by the public, as such.

 

ARTICLE XIII

Entry on Demised Premises by Landlord

 

Section 13.01. RIGHT TO ENTER. Tenant shall permit Landlord and its authorized
representatives to enter the Demised Premises at all reasonable times for the
purpose of (a) inspecting the same, and (b) making any necessary repairs by
reason of Tenant’s failure to make any such repairs or perform any such work or
to commence the same within ten (10) days after written notice from Landlord (or
without notice in case of emergency). Nothing herein shall imply any duty upon
the part of Landlord to do any such work, and performance thereof by Landlord
shall not constitute a waiver of Tenant’s default in failing to perform the
same.

 

Section 13.02. STORAGE. During the progress of any work in, on, or to the
Demised Premises and the Easements performed by Landlord pursuant to any of the
provisions hereof, Landlord may keep and store therein all necessary materials,
tools, supplies and equipment. Landlord shall not be liable for inconvenience,
annoyance, disturbance, loss of business or other damage of Tenant by reason of
making such repairs or the performance of any such work, or on account of
bringing materials, tools, supplies and equipment into the Demised Premises
during the course thereof and the obligations of Tenant under this Lease shall
not be affected thereby.

 

ARTICLE XIV

Indemnification of and by Landlord and Tenant

 

Effective upon the date hereof, Tenant shall fully indemnify and save harmless
Landlord and City and their respective elected

 

29

--------------------------------------------------------------------------------


 

and/or appointed officials, agents, servants, employees, officers and directors,
from and against any and all liabilities, obligations, damages, penalties,
claims, costs, charges and expenses, and any and all suits and proceedings in
connection therewith, even if any such suit, claim or proceeding is false,
groundless or fraudulent, including, without limitation, reasonable architects’,
engineers’, accountants’, expert witnesses’ and attorneys’ fees, which may be
imposed upon or incurred by or asserted against Landlord and/or City, their said
elected and/or appointed officials, agents, servants, officers, directors and
employees by reason of or arising in whole or in part from any of the following
or other actual or alleged matters, occurrences, events, transactions, acts and
omissions during the Term of this Lease or any renewal or extension thereof or
for so long as Tenant shall be in possession of the Demised Premises or any part
thereof:

 

a.                                       any work or thing done or permitted to
be done in, on or about the Demised Premises and the Easements or any part
thereof by Tenant, its sublessees, franchisees, licensees and any of their
respective officers, directors, agents, contractors, employees, and invitees;

 

b.                                      any use, non-use, possession,
occupation, condition, operation, maintenance or management of the Demised
Premises and the Easements or any part thereof or any alley, sidewalk, curb,
street, bridge, walkway, garage, passageway or space adjacent thereto or any
riverboat gaming enterprise associated therewith for which Tenant is responsible
hereunder;

 

c.                                       any negligent or intentional act or
omission on the part of Tenant or any of its agents, contractors, servants,
employees, subtenants, licensees or invitees;

 

d.                                      any accident, injury or damage to any
person or property occurring in, on or about or arising from the Demised
Premises and the Easements or any part thereof, or any alley, sidewalk, curb,
street, bridge, walkway, passageway or space adjacent thereto;

 

e.                                       any failure on the part of Tenant to
perform or comply with any of the covenants, agreements, terms, provisions,
conditions or limitations contained in this Lease and/or the Development
Agreement, to be performed or complied with by it; and/or

 

f.                                         any obligation of the Tenant or
Tenant’s contractors and/or their subcontractors under workers’ compensation
laws or the laws of the federal government or any state’s government as to any
employee benefits or any employment related problems under ERISA or any other
statutory liabilities, be they state, local or federal.

 

Notwithstanding the foregoing, Tenant shall not be obligated hereunder with
respect to the liability or responsibility for any

 

30

--------------------------------------------------------------------------------


 

pre-existing environmental conditions described in Section 8.02.3 hereof.

 

In case any action or proceeding is brought against Landlord or City by reason
of any such claim, Tenant, upon written notice from Landlord or City, shall at
Tenant’s sole cost and expense resist and defend such action or proceeding by
counsel approved by Landlord in writing, which approval Landlord agrees not to
unreasonably withhold.

 

Landlord shall fully indemnify and save harmless Tenant and its agents,
servants, employees, officers and directors, with respect to any failure on the
part of Landlord to perform or comply with any of the covenants, agreements,
terms, provisions, conditions, or limitations contained in this Lease and/or the
Development Agreement, to be performed or complied with by Landlord and any and
all liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, and any and all suits and proceedings in connection therewith, even if
any such suit, claim or proceeding is false, groundless or fraudulent,
including, without limitation, reasonable architects’, engineers’, accountants’,
expert witnesses’ and attorneys’ fees, which may be imposed upon or incurred by
or asserted against Tenant, its said agents, servants, officers, directors and
employees by reason of or arising in whole or in part from any such actual or
alleged matters, occurrences, events, transactions, acts and omissions during
the Term of this Lease or any renewal or extension thereof or for so long as
Tenant shall be in possession of the Demised Premises or any part thereof. In
case any action or proceeding is brought against Tenant by reason of any such
claim, Landlord, upon written notice from Tenant, shall at Landlord’s sole cost
and expense resist and defend such action or proceeding by counsel approved by
Tenant in writing, which approval Tenant agrees not to unreasonably withhold.

 

Neither Landlord nor the City shall be responsible or liable to Tenant, or to
those claiming by, through, or under Tenant, nor shall Landlord or the City be
required to protect, defend, indemnify or hold Tenant or any of such persons or
entities harmless from and against any loss or damage which may be occasioned by
or through Tenant or others (including Tenant’s business invitees), as a result
of the occupancy or use of the Demised Premises and the Easements or any damage
or injury of any nature whatsoever, including, without limitation, any loss or
damage which arises from any defect in or failure of or danger in connection
with the Demised Premises and the Easements or any improvement thereon or
adjacent thereto, or any utility or other service furnished in connection
therewith all except as described in Section 8.02.3 hereof. Other than as
described in Section 8.02.3 hereof, Tenant shall use and occupy the Demised
Premises and the Easements, and all parts thereof and make same available to its
business invitees and others at Tenant’s sole risk and at no risk or liability
to Landlord or the City.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XV

Damage or Destruction

 

Section 15.01. REPAIR/RESTORATION BY TENANT. In case of damage to or destruction
of any improvements now or hereafter existing on the Demised Premises and the
Easements, including the Site Improvements as defined herein), Tenant shall be
obligated to repair and/or restore the same. If Tenant shall, as soon as is
practical after any such damage or destruction considering the extent of the
damage, commence repair and/or construction of a new building and/or other
improvements, as applicable, the proceeds of any insurance payable by reason of
such damage or destruction shall be paid to Tenant. If Tenant shall fail to so
commence such repair/construction and diligently pursue completion within such
period of time, such proceeds of insurance shall be the property of and shall be
paid to Landlord, except for proceeds payable with respect to Tenant’s
Personalty and Fixtures. Notwithstanding the foregoing, Landlord shall have all
rights to direct use of payments made under insurance provided under
Section 5.02(b) hereof.

 

Section 15.02. NOTICE. In case of damage to or destruction of any improvements
on the Demised Premises and the Easements or any part thereof, by fire or
otherwise, Tenant shall promptly give written notice thereof to Landlord, and
Tenant shall, at Tenant’s sole cost and expense, and whether or not the
insurance proceeds, if any, shall be sufficient for such purpose, restore,
repair, replace, rebuild or alter the same as nearly as possible to its value
immediately prior to such damage or destruction, with such changes or
alterations as may be made from time to time at Tenant’s election, all in
conformity with and subject to the applicable terms and conditions hereof and of
the Development Agreement.

 

Section 15.03. NO RIGHT TO TERMINATE/SURRENDER. No destruction of or damage to
the improvements on the Demised Premises and the Easements or any part thereof,
by fire or any other casualty, shall permit Tenant to surrender this Lease or
shall relieve Tenant from its liability to pay the full Minimum Net Rent,
Percentage Rent, Additional Rent, the Riverfront Park Grant and other charges
payable under this Lease or from any of its other obligations under this Lease
or under the Development Agreement, and Tenant waives all rights now or
hereafter conferred upon it by statute or otherwise to quit or surrender this
Lease or the Demised Premises or any part thereof or to cease its operations
hereunder or to any suspension, diminution, abatement or reduction of Rent on
account of any such destruction or damage.

 

ARTICLE XVI

Condemnation

 

Section 16.01. TAKING. In the event that the Demised Premises or the Easements,
or any part thereof, shall be taken in condemnation proceedings or by exercise
of any right of eminent domain or by agreement between Landlord and Tenant (any
such matters being hereinafter referred to as a “taking”), Landlord and Tenant
shall have the right to participate in any such condemnation

 

32

--------------------------------------------------------------------------------


 

proceedings or agreement for the purpose of protecting their interests
hereunder. Each party so participating shall pay its own expenses therein.

 

Section 16.02. SUBSTANTIAL/COMPLETE TAKING. If at any time during the term of
this Lease or any renewal or extension thereof there shall be a taking of the
whole or substantially all of the Demised Premises, this Lease shall terminate
and expire on the date of such taking and the Rent payable hereunder shall be
equitably apportioned and paid to the date of such taking and Tenant shall have
no further liability to Landlord under this Lease. For the purpose of this
Article, “substantially all of the Demised Premises” shall be deemed to have
been taken if (i) the untaken part of the Demised Premises and/or the Easements
shall be insufficient for the economic and feasible continued operation of the
riverboat gambling enterprise in connection therewith, or (ii) if the taken part
of the Demised Premises and/or Easements includes the Riverboat Gaming Facility.

 

Section 16.03. TERMINATION FROM TAKING. If this Lease shall have terminated as a
result of such taking:

 

As to all of any award (regardless of basis for the making of same), Tenant
shall be entitled to that portion of the award which is equivalent to a fraction
in which the numerator is equal to the number of years remaining in the initial
Term (and any potential renewal term) and the denominator is fifty (50) years
(“Tenant’s Award”) and Landlord shall be entitled to the remainder of such
award, provided however that in no event shall Landlord’s share of such award be
less than that amount of money required to retire all then outstanding bonds
secured by Landlord’s interest in this Lease on the earliest redemption date to
occur after termination of this Lease. Provided further such minimum Landlord’s
share shall not exceed the total principal interest and redemption premium, if
any, that would have been due and owing as of the next redemption date under the
first occurring Bond Issuance contemplated and described in Section 2.14 of this
Lease.

 

Section 16.04. PARTIAL TAKING. If this Lease shall not have been terminated as
above provided and shall continue after the taking, then in such event all of
the Award (regardless of the basis for the making of same) shall be distributed
as follows:

 

a.                                       Tenant shall be tendered that portion
of the award received for all purposes (including land acquisition) of
replacing, improving or making usable any improvement on or adjacent to the
Demised Premises that needs replacement or alteration or improvement as a result
of the taking; and

 

b.                                      The remainder of the Award shall be
divided between Landlord and Tenant as set forth in Section 16.03 above, except
that the provisions therein for Landlord’s minimum share respecting outstanding
bonds shall not apply.

 

33

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event of exercise of power of eminent
domain by the Missouri Highway and Transportation Department (“MHTD”) or a
successor thereof, of all or part of Parking Parcel A as that term is defined in
that certain Cooperative Agreement between the City, Landlord and Tenant dated
July 31, 1995, Tenant and Landlord shall not be entitled to damages for such
taking and in such event the parties shall modify this Lease as therein
provided.

 

Section 16.05. EASEMENT TYPE TAKING. In the event of the taking of an easement
or any other taking which shall be of an interest or estate in the land less
than a fee simple, as a result of which the Demised Premises shall be
insufficient for the economic and feasible continued operation of its business
thereon by Tenant, this Lease shall terminate and expire with the same force and
effect as in the case of a taking pursuant to Section 16.03 hereof. Otherwise,
such taking shall be deemed a taking insufficient to terminate this Lease, and
the division of the award shall be governed by Section 16.04 in so far as that
Section shall be applicable; provided, however, that if there shall be any
payment or award predicated on a change in the grade of a street or avenue on
which the Demised Premises abut, Tenant shall be entitled, after making such
change in restoration as may be necessary and appropriate by reason of such
change of grade, to reimbursement for the expense thereof to the extent of the
net amount of any payment or award, after deduction of costs of collection,
including, without limitation, attorneys’ fees and expenses, which may be
awarded for such change of grade. Any part of an award for change of grade which
shall remain unexpended after such restoration shall be the property of
Landlord. If any award shall include change of grade and any other item or
element of damage, that part thereof shall be applied in accordance with this
Section 16.05 which shall be specifically attributed to change of grade by the
condemnation award or, if not so attributed, shall be determined by agreement
between the parties.

 

ARTICLE XVII

Assignments, Mortgages and Subleases of Tenant’s Interest

 

Except as specifically provided herein and in the Development Agreement, Tenant,
and its permitted successors and assigns, shall have the right to assign,
sublet, mortgage, encumber or otherwise affect this Lease or any interest
therein, with the prior written consent of Landlord, which consent shall not be
unreasonably withheld. Landlord’s withholding of such consent snail be deemed
reasonable hereunder unless Tenant and its proposed assignee comply with
requirements substantially similar to those set forth in Section 18.04 B viii,
(b) and (c) herein.

 

With the prior written consent of Landlord, not to be unreasonably withheld or
delayed, Tenant shall have the right to enter into sublease, license, franchise
and concessionaire agreements with persons or entities to operate various types
of ancillary and/or supporting business enterprises to Tenant’s gaming

 

34

--------------------------------------------------------------------------------


 

business enterprise at the Demised Premises including, without limitation, those
for the serving of food and beverages.

 

No assignment or sublease, even if so consented to, shall be effective unless
and until Landlord shall have received an executed counterpart of such
assignment or sublease, in recordable form, under which the assignee shall have
assumed all obligations of Tenant under this Lease and shall have specifically
agreed to perform and observe the covenants and conditions in this Lease
contained on Tenant’s part to be performed and observed.

 

Notwithstanding the foregoing, Landlord acknowledges that Tenant is obligated
under provisions’ of the Development Agreement to cause its riverboat gaming
enterprise to be conducted by an enterprise which is ninety percent (90%) owned
by Tenant and ten percent (10%) owned by minority interests. To the extent
necessary to enable such joint venture to so operate, Tenant may assign its
interest hereunder (but specifically without relieving it of any obligation or
liability hereunder), provided, however, that such enterprise is formed pursuant
to the minority ownership requirements of the Development Agreement and/or any
Exhibit thereto and that on the Opening Date and for a period equal to the
lesser of (i) five (5) years after the date hereof, or (ii) three (3) years
after the Opening Date, and such enterprise shall in fact be ten percent (10%)
minority owned. Tenant further agrees that said ten percent (10%) minority
interest shall be such that such minority interest in the aggregate shall enjoy,
receive and benefit from its aggregate ten percent (10%) ownership interest in
the riverboat gaming enterprise herein provided for.

 

Landlord shall have the right to, or to allow City to, convey, assign, pledge,
encumber or mortgage any part of its respective interest in the Demised Premises
and/or this Lease, specifically including but not being limited to any
assignment by Landlord to a third party bond trustee, as security for bonds
issued by Landlord and secured by this Lease so long as any such transfer is not
to any person or party in direct competition with Tenant, and, in the event of a
pledge, encumbrance or mortgage, such mortgagee(s) and Tenant enter into a
Non-Disturbance and Attornment Agreement in standard form reasonably
satisfactory to Tenant. Tenant may pledge, encumber or mortgage its leasehold
estate or any part thereof so long as any such transfer is subordinate to the
City’s and to Landlord’s (or its mortgagee’s) estates and provided further that
Landlord and any such mortgagee(s) shall enter into a Non-Disturbance and
Attornment Agreement in standard form reasonably satisfactory to Landlord and
the City.

 

ARTICLE XVIII

Default

 

Section 18.01. “EVENT OF DEFAULT” BY TENANT DEFINED. Any one or more of the
following events shall constitute an “Event of Default” by Tenant hereunder:

 

35

--------------------------------------------------------------------------------


 

a.                                       The sale, assignment or other transfer
of all or any of Tenant’s interest in this Lease and/or the Demised Premises or
any portion thereof (other than as is permitted under Article XVII hereof)
voluntarily, or under attachment, execution or similar legal process, or if
Tenant is adjudicated as bankrupt or insolvent under any state bankruptcy or
insolvency law and such adjudication or order is not vacated within ninety (90)
days and Tenant is not otherwise in default hereunder.

 

b.                                      The commencement of a case under any
chapter of the Federal Bankruptcy Code by or against Tenant or any operating
entity of Tenant’s riverboat gaming enterprise (“Operator”) in connection with
the Demised Premises or any portion thereof, or the filing of a voluntary or
involuntary petition thereunder proposing the adjudication of Tenant or Operator
as bankrupt or insolvent, or the reorganization of Tenant, or Operator or an
arrangement by Tenant or any such Operator with its creditors, unless the
petition filed or case commenced is withdrawn or dismissed within ninety (90)
days after the date of its filing and Tenant is not otherwise in default
hereunder.

 

c.                                       The appointment of a receiver or
trustee for the business or property of Tenant or any such Operator, unless such
appointment shall be vacated within ninety (90) days of its entry.

 

d.                                      The making by Tenant or any such
Operator of an assignment for the benefit of its creditors, or if in any other
manner Tenant’s interest in this Lease shall pass to another person, firm or
entity by operation of law except a merger or reorganization of Tenant in which
Tenant shall be the survivor and/or the same persons or entities in control of
Tenant shall remain in control of such merged or reorganized entity.

 

e.                                       The failure of Tenant to pay any
portion of properly due Rent within five (5) days after the giving of notice
thereof by Landlord that the same is due hereunder. Tenant’s failure to pay
Percentage Rent greater than the Minimum Net Rent shall not be sufficient ground
for termination of this Lease by Landlord if such failure is the result of a
bona fide dispute as to the amount due and payable and Tenant promptly pays any
Percentage Rent underpayment with interest at the Interest Rate from the due
date until paid upon resolution of such dispute.

 

f.                                         Material default by Tenant in the
performance or observance of any covenant or agreement of this Lease (other than
a default involving the payment of Rent), or any obligation of Tenant under the
Development Agreement or any Exhibit thereto, which default is not cured within
ten (10) days after the giving of notice thereof by

 

36

--------------------------------------------------------------------------------


 

Landlord, unless such default is of such nature that it cannot reasonably be
cured within such ten (10) day period, in which case no Event of Default shall
occur so long as Tenant shall commence the curing of the default within such ten
(10) day period and shall thereafter diligently prosecute the curing of same;
provided, however, if Tenant shall default in the performance of any such
covenant or agreement of this Lease, the Development Agreement or any
Exhibit thereto two (2) or more times in any twelve (12) month period, then
notwithstanding that each of such defaults shall have been cured by Tenant, any
further default of such covenant or agreement within such twelve (12) month
period shall be deemed an Event of Default without the ability for cure.

 

g.                                      The vacation or abandonment of the
Demised Premises at any time after the Commencement Date by Tenant except a
vacation or abandonment permitted under Section 2.06 hereof.

 

h.                                      The occurrence of any other event
described as constituting an “Event of Default” elsewhere in this Lease or the
Development Agreement or any Exhibit thereto and the continuation of such an
Event of Default after the expiration of any cure period provided herein or
therein.

 

Section 18.02. REMEDIES. Upon the occurrence of an Event of Default and the
continuation of any such Event of Default after the expiration of any applicable
cure period provided for herein, Landlord, without further notice to Tenant in
any instance (except as expressly provided for below), may do any one or more of
the following:

 

a.                                       With or without judicial process, enter
the Demised Premises and take possession thereof without the necessity of legal
proceedings, and remove Tenant and all other persons and property from the
Demised Premises, and may store such property in a public warehouse or elsewhere
at the cost of and for the account of Tenant without resort to legal process and
without Landlord being deemed guilty of trespass or becoming liable for any loss
or damage occasioned thereby; and Landlord may, from time to time without
terminating this Lease, make such alterations and repairs as may be necessary to
relet the Demised Premises or any portion thereof, alone or together with other
premises, on behalf of Tenant and for such term or terms (which may be greater
or less than the period which otherwise would have constituted the balance of
the Term or any then validly exercised renewal thereof) and on such terms and
conditions (which may include concessions or free rent and alteration of the
Demised Premises) as Landlord, in its sole discretion, may determine, but
Landlord shall not be liable for, nor

 

37

--------------------------------------------------------------------------------


 

shall Tenant’s obligations under this Lease be diminished by reason of, any
failure by Landlord to relet the Demised Premises or any failure by Landlord to
collect any rent due upon such reletting so long as Landlord has reasonably
attempted to mitigate damages as required in Section 18.10. No such re-entry or
the taking of possession of the Demised Premises or any portion thereof by
Landlord shall be construed as an election on its part to terminate this Lease
or to accept a surrender thereof unless a written notice of such intention be
given to Tenant. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous breach and receive, in addition to any other damages to which it may be
entitled, the Default/Termination Damages defined in 18.03 of this Lease and, in
addition, the “Liquidated Damages” described in 18.03(ii) of this Lease; or

 

b.                                      Perform, on behalf and at the expense of
Tenant, any obligation of Tenant under this Lease which Tenant has failed to
perform and of which Landlord shall have given Tenant notice, the cost of which
performance by Landlord, together with interest thereon at the Interest Rate
from the date of such expenditure, shall be deemed Additional Rent and shall be
payable by Tenant to Landlord upon demand. Notwithstanding the provisions of
this clause (b) and regardless of whether an Event of Default shall have
occurred, Landlord may exercise the remedy described in this clause (b) without
any notice to Tenant if Landlord, in its good faith judgment, believes it would
be materially injured by failure to take rapid action or if the unperformed
obligation of Tenant constitutes an emergency; or

 

c.                                       Elect to terminate this Lease and the
tenancy created hereby by giving written notice of such election to Tenant, and
reenter the Demised Premises and the Easements, without the necessity of legal
proceedings, and remove Tenant and all other persons and property from the
Demised Premises and the Easements, and may store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant without
resort to legal process and without Landlord being deemed guilty of trespass or
becoming liable for any loss or damage occasioned thereby; or

 

d.                                      Exercise any other legal or equitable
right or remedy which it may have.

 

e.                                       Notwithstanding anything to the
contrary contained above or elsewhere herein or as provided by law or equity
generally, in recognition of the major investment in Site Improvements, grants
and fundings to be made by Tenant for Landlord’s benefit as set out herein or in
the Development Agreement, Landlord agrees that after the

 

38

--------------------------------------------------------------------------------

 

Commencement Date, it will only elect the remedies of dispossessing Tenant or
terminating this Lease as a last resort in the event that Tenant has materially
failed to perform its obligations hereunder and Tenant has failed to compensate
Landlord for all reasonable damages and costs caused. Landlord by such
breach(es) so long as Tenant in good faith is continuing to operate the
riverboat gaming enterprise in substantially the manner contemplated herein.

 

All costs and expenses incurred by Landlord (including, without limitation,
reasonable attorneys’ fees) in enforcing any of its rights and remedies under
this Lease shall be deemed to be Additional Rent and shall be paid to Landlord
by Tenant upon demand.

 

Section 18.03 DAMAGES.

 

Whether or not this Lease is terminated by Landlord pursuant to Section 18.02
hereof, upon the occurrence of an Event of Default and the continuation of any
such Event of Default after the expiration of any applicable cure period
provided for herein, Tenant shall in all events nevertheless remain liable for
(a) any Rent, any installment of the Riverfront Park Grant (the “Grant”), any
damages which may be due or sustained prior to the last to occur of the date
upon which an Event of Default occurs or the date of expiration of any
applicable cure period with respect to such Event of Default, including damages
under Section 2.06 hereof, and, in addition, all reasonable costs, fees and
expenses, including, but not limited to, reasonable attorneys’ fees, costs and
expenses, incurred by Landlord in pursuit of its remedies hereunder, and in
renting the Demised Premises and the Easements or any portion thereof to others
from time to time (all such Rent, Grant, damages, costs, fees and expenses being
referred to herein as “Default/Termination Damages”), and (b) in the event
Landlord shall attempt to relet or shall relet all or any portion of the Demised
Premises or in the event that this Lease shall be terminated, additional damages
(the “Liquidated Damages”), which, at the election of Landlord, shall be as
follows:

 

i.                                          in the event that Landlord has not
exercised its right to terminate this Lease, an amount equal to the Rent which
would have become due during the remainder of the Term or any exercised renewal
thereof, less the amount of rent, additional rent, grant, and other sums, if
any, which Landlord shall receive during such period from others to whom the
Demised Premises and/or any portion thereof may be rented (other than any rent
or other sum received by Landlord as a result of any failure of such other
person or entity to perform any of its obligations to Landlord), in which case
such Liquidated Damages shall be computed and payable in monthly installments,
in advance, on the first day of each calendar month following the occurrence of
an uncured Event of Default under this Lease and continuing until the date on
which the Term (or any

 

39

--------------------------------------------------------------------------------


 

exercised renewal thereof with no automatic renewals to occur thereafter) is due
to expire, and any suit or action brought to collect any such Liquidated Damages
for any month shall not in any manner prejudice the right of Landlord to collect
any Liquidated Damages for any subsequent month by a similar proceeding or be
deemed to require repeated lawsuits hereunder; or

 

ii.                                       if Landlord shall at any time exercise
its right to terminate this Lease, an amount equal to the present worth (as of
the date of such termination) of Rent and Grant which, but for such termination
of this Lease, would have become due during the remainder of the Term (or any
exercised renewal thereof), less the fair rental value of the Demised Premises
for the remainder of the Term (or any exercised renewal thereof) with no
automatic renewals to occur thereafter, as determined by an independent
appraiser named by the presiding judge of the Circuit Court of Jackson County,
Missouri, in which case such Liquidated Damages shall be payable to Landlord in
one lump sum on demand and shall bear interest at the Interest Rate until paid.
For purposes of this clause (ii), “present worth” shall be computed by
discounting such amount to present worth at a discount rate equal to the
Interest Rate.

 

If an uncured Event of Default shall take place after the expiration of two or
more years after the Opening Date, then, for purposes of computing the
Liquidated Damages, the Percentage Rent payable with respect to each calendar
year or portion thereof following such uncured Event of Default (including the
balance of the year in which such uncured Event of Default shall take place)
shall be conclusively presumed to be equal to the average Percentage Rent
payable with respect to each complete year preceding such uncured Event of
Default. If such uncured Event of Default shall take place before the expiration
of two years after Opening Date, then, for purposes of computing the Liquidated
Damages, the Percentage Rent payable with respect to each calendar year or
portion thereof following such uncured Event of Default (including the balance
of the calendar year in which such uncured Event of Default shall take place)
shall be conclusively presumed to be equal to twelve (12) times the average
monthly amount of Percentage Rent which was due and payable prior to such
uncured Event of Default, or if no Percentage Rent shall have been payable
during such period, then the Percentage Rent for each year of the unexpired Term
shall be conclusively presumed to be a sum equal to that described in
Section 2.06 as if there had been a failure of Tenant to operate its riverboat
gaming enterprise.

 

Default/Termination Damages shall be due and payable immediately upon demand by
Landlord following any uncured Event of Default of this Lease pursuant to
Section 18.02. Liquidated Damages shall be due and payable at the times set
forth herein.

 

40

--------------------------------------------------------------------------------


 

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain, in proceedings for the termination of this Lease by
reason of bankruptcy or insolvency, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above. The failure or refusal of Landlord to relet the Demised Premises or any
part or parts thereof shall not release or affect Tenant’s liability for damages
hereunder so long as Landlord has reasonably attempted to mitigate damages as
required in Section 18.10.

 

Section 18.04. REMEDIES IN EVENT OF BANKRUPTCY OR OTHER PROCEEDING.

 

A.                                   Anything contained herein to the contrary
notwithstanding, if termination of this Lease shall be stayed by order of any
court having jurisdiction over any proceeding described in paragraph (b) of
Section 18.01, or by federal or state statute, then, following the expiration of
any such stay, or if Tenant or Tenant as debtor-in-possession or the trustee
appointed in any such proceeding (being collectively referred to as “Tenant”
only for the purposes of this Section 18.04) shall fail to assume Tenant’s
obligations under this Lease within the period prescribed therefor by law or
after entry of the order for relief or as may be allowed by the court, or if
Tenant shall fail to provide adequate protection of Landlord’s right, title and
interest in and to the Demised Premises or adequate assurance of the complete
and continuous future performance of Tenant’s obligations under this Lease, then
Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall have the right, at its election, to
terminate this Lease, without written notice to Tenant, and upon the effective
date of such termination, this Lease shall cease and expire as aforesaid and
Tenant shall immediately quit arid surrender the Demised Premises as aforesaid.
Upon the termination of this Lease as provided above, Landlord, without notice,
may re-enter and repossess the Demised Premises using such force for that
purpose as may be necessary without being liable to indictment, prosecution or
damages therefor and may dispossess Tenant by summary proceedings or otherwise.

 

B.                                     For the purposes of the preceding
paragraph (a), adequate protection of Landlord’s right, title and interest in
and to the Demised Premises, and adequate assurance of the complete and
continuous future performance of Tenant’s obligations under this Lease, shall
include, without limitation, the following requirements:

 

i.                                          that Tenant comply with all of its
obligations under this Lease;

 

ii.                                     that Tenant pay to Landlord, on the
first day of each month occurring subsequent to the entry of such order, or the
effective date of such stay, a sum equal to the

 

41

--------------------------------------------------------------------------------


 

amount by which the Demised Premises diminished in value during the immediately
preceding monthly period, but, in no event, an amount which is less than the
aggregate Rent payable for such monthly period;

 

iii.                                  that Tenant continue to use the Demised
Premises in the manner and for the purposes originally required by this Lease;

 

iv.                                   that Landlord be permitted to supervise
the performance of Tenant’s obligations under this Lease;

 

v.                                      that Tenant pay to Landlord within
fifteen (15) days after entry of such order or the effective date of such stay,
as partial adequate protection against future diminution in value of the Demised
Premises and adequate assurance of the complete and continuous future
performance of Tenant’s obligations under this Lease, a security deposit in an
amount reasonably acceptable to Landlord;

 

vi.                                   that Tenant has and will continue to have
unencumbered assets after the payment of all secured obligations and
administrative expenses adequate to assure Landlord that sufficient funds will
be available to fulfill the obligations of Tenant under this Lease;

 

vii.                                that if Tenant assumes this Lease and
proposes to assign the same (pursuant to Title 11 U.S.C. §365, or as the same
may be amended) to any person or entity who/which shall have made a bona fide
offer to accept an assignment of this Lease on terms acceptable to such court
having competent jurisdiction over Tenant’s estate, then notice of such proposed
assignment, setting forth (x) the name and address of such person or entity,
(y) all of the terms and conditions of such offer, and (z) if required by law or
by any court, the adequate assurance to be provided Landlord to assure such
person’s or entity’s future performance under this Lease, including, without
limitation, the assurances referred to in Title 11 U.S.C. §365(b)(3), as it may
be amended, shall be given to Landlord by Tenant no later than fifteen (15) days
after receipt by Tenant of such offer, but in any event no later than thirty
(30) days prior to the date that Tenant shall make application to such court for
authority and approval to enter into such assignment and assumption, and
Landlord shall thereupon have the prior right and option, to be exercised by
notice to Tenant given at any time prior to the effective date of such proposed
assignment, to accept, or to cause Landlord’s designee to accept, an assignment
of this Lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such person or entity, less any brokerage
commissions which may be payable out of the

 

42

--------------------------------------------------------------------------------


 

consideration to be paid by such person or entity for the assignment of this
Lease; and

 

viii.                             that if Tenant assumes this Lease and proposes
to assign the same, and Landlord does not exercise its option pursuant to
paragraph (vii) of this Section 18.04, Tenant hereby agrees that:

 

(a)                                  such assignee shall have a net worth not
less than the net worth of Tenant as of the Opening Date, or such Tenant’s
obligations under this Lease shall be unconditionally guaranteed by a person or
an entity having a net worth equal to Tenant’s net worth as of the Opening Date;

 

(b)                                 such assignee shall not use the Demised
Premises except subject to all restrictions contained in this Lease;

 

(c)                                  such assignee shall assume in writing all
of the terms, covenants and conditions of this Lease including, without
limitation, all of such terms, covenants and conditions respecting the permitted
use and payment of Rent, and such assignee shall provide Landlord with
assurances satisfactory to Landlord that it has the experience in operating
gaming enterprises similar to that to be conducted by Tenant hereunder,
sufficient to enable it to so comply with all of the terms, covenants and
conditions of this Lease and successfully operate the Demised Premises for such
use; and

 

(d)                                 if such assignee makes any payment to
Tenant, or for Tenant’s account, for the right to assume this Lease (including,
without limitation, any lump sum payment, installment payment or payment in the
nature of rent over and above the Rent payable under this Lease), Tenant shall
pay over to Landlord one-quarter (1/4) of any such payment.

 

Section 18.05. CONTINUED OBLIGATION.

 

A.                                   No expiration or termination of this Lease
or relief sought or obtained by Landlord or Tenant hereunder shall relieve
Tenant or Landlord, as the case may be, of its liability and obligations under
this Lease, and such liability and obligations shall survive any such expiration
or termination or enforcement or attempted enforcement of relief hereunder.

 

B.                                     In the event that the Demised Premises or
any part thereof shall be re-let by Landlord for the unexpired term of this
Lease, or any part thereof, before presentation of proof of such, liquidated
damages to any court, then the amount of rent reserved upon such re-letting
shall, prima facie, be the fair and reasonable rental value for the part or the
whole of the Demised Premises so

 

43

--------------------------------------------------------------------------------


 

re-let during the term of the re-letting. Nothing herein contained shall limit
or prejudice the right of Landlord to prove for and obtain, as liquidated
damages by reason of such termination, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved, whether or not such amount
be greater, equal to, or less than the amount of the difference referred to
above.

 

Section 18.06. WAIVER BY TENANT. Tenant hereby expressly waives, so far as
permitted by law, the service of any notice of intention to re-enter provided
for in any statute and, except as is herein otherwise provided, Tenant, for and
on behalf of itself and all persons and entities claiming through or under
Tenant (including any leasehold mortgagee or other creditor), also waives any
and all right of redemption or re-entry or re-possession in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge or in case of
re-entry or re-possession by Landlord or in case of any expiration or
termination of this Lease. The terms “enter”, “re-enter”, “entry” or “re-entry”
as used in this Lease are not restricted to their technical legal meanings.

 

Section 18.07. NO WAIVER BY LANDLORD OR TENANT. No failure by Landlord or Tenant
to insist upon the strict performance of any agreement, term, covenant or
condition hereof or to exercise any right or remedy upon a breach of any
agreement, term, covenant or condition hereof, and no acceptance of full or
partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition hereof to be performed or complied with
by Tenant or Landlord, and no breach thereof, shall be waived, altered or
modified except by a written instrument executed by the non-breaching party. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition hereof shall continue in full force and
effect with respect to any other then existing or subsequent breach thereof.

 

Section 18.08. INJUNCTION. In the event of any breach or threatened breach by
Tenant or Landlord of any of the agreements, terms, covenants or conditions
contained in this Lease, Tenant or Landlord, as the case may be, shall be
entitled to enjoin such breach or threatened breach and shall have the right to
invoke any right and remedy allowed at law or in equity or by statute or
otherwise as though other remedies were not provided for in this Lease.

 

Section 18.09. CUMULATIVE RIGHTS. Each right and remedy provided to Landlord or
Tenant in this Lease shall be cumulative and shall be in addition to every other
right or remedy provided for in this Lease or now or hereafter existing at law
or in equity or by statute or otherwise.

 

Section 18.10. MITIGATION. While Landlord shall be entitled to pursue each and
every remedy hereunder as provided above,

 

44

--------------------------------------------------------------------------------


 

Landlord shall have the obligation to use reasonable best efforts to mitigate
its damages hereunder by seeking a new tenant after Landlord has terminated this
Lease.

 

Section 18.11. DEFAULT BY LANDLORD; TENANT REMEDIES. Should Landlord materially
default in the performance or observance of any covenant or agreement of this
Lease, or any obligation of Landlord under the Development Agreement or any
Exhibit thereto, which default is not cured within ten (10) days after the
giving of notice thereof by Tenant, unless such default is of such a nature that
it cannot reasonably be cured within such ten (10) day period, in which case no
default by Landlord shall occur so long as Landlord shall commence the curing of
the default within such ten (10) day period and shall thereafter diligently
prosecute the curing of same; provided, however, if Landlord shall default in
performance of any such covenant or agreement of this Lease, the Development
Agreement or any Exhibit thereto two (2) or more times in any twelve (12) month
period, then notwithstanding that each of such defaults shall have been cured by
Landlord, any further default of such covenant or agreement within such twelve
(12) month period shall be deemed a default without cure thereof. If Landlord
does not timely cure such a default, Tenant shall have such legal and equitable
remedies as are provided by law for such a default.

 

All costs and expenses incurred by Tenant (including without limitation
reasonable attorneys’ fees) in enforcing any of its rights or remedies under
this Lease shall be paid to Tenant by Landlord upon demand.

 

ARTICLE XIX

Renewal Privileges

 

Section 19.01. EIGHT RENEWAL TERMS. If this Lease shall be in force and effect
on the date for the expiration of the initial term hereof, Tenant shall
automatically be deemed to have elected a renewal of the term hereby granted for
a period of five (5) years beginning with the date of such expiration of such
initial term, provided, however, that Tenant shall not have given Landlord at
least twelve (12) months prior written notice negating such election. If this
Lease shall be in force and effect on the date for the expiration of the first
renewal term hereof, Tenant shall automatically be deemed to have elected a
second renewal of the term hereby granted for a period of five (5) years
beginning with the date of such expiration of the first renewal term, provided,
however, that Tenant shall not have given Landlord at least twelve (12) months
prior written notice negating such election. If this Lease shall be in force and
effect on the date for the expiration of the second renewal term thereof, Tenant
shall automatically be deemed to have elected a third renewal of the term hereby
granted for a period of five (5) years beginning with the date of such
expiration of the second renewal term, provided, however, that Tenant shall not
have given Landlord at least twelve (12) months prior written notice negating
such election. If this Lease shall be in force and effect on the date for the
expiration of the third renewal term thereof, Tenant shall automatically be
deemed to have

 

45

--------------------------------------------------------------------------------


 

elected a fourth renewal of the term hereby granted for a period of five
(5) years beginning with the date of such expiration of the third renewal term,
provided, however, that Tenant shall not have given Landlord at least twelve
(12) months prior written notice negating such election. If this Lease shall be
in force and effect on the date for the expiration of the fourth renewal term
thereof, Tenant shall automatically be deemed to have elected a fifth renewal of
the term hereby granted for a period of five (5) years beginning with the date
of such expiration of the fourth renewal term, provided, however, that Tenant
shall not have given Landlord at least twelve (12) months prior written notice
negating such election. If this Lease shall be in force and effect on the date
for the expiration of the fifth renewal term hereof, Tenant shall automatically
be deemed to have elected a sixth renewal of the term hereby granted for a
period of five (5) years beginning with the date of such expiration of the fifth
renewal term, provided, however, that Tenant shall not have given Landlord at
least twelve (12) months prior written notice negating such election. If this
Lease shall be in force and effect on the date for the expiration of the sixth
renewal term hereof, Tenant shall automatically be deemed to have elected a
seventh renewal of the term hereby granted for a period of five (5) years
beginning with the date of such expiration of the sixth renewal term, provided,
however, that Tenant shall not have given Landlord at least twelve (12) months
prior written notice negating such election. If this Lease shall be in force and
effect on the date for the expiration of the seventh renewal term hereof, Tenant
shall automatically be deemed to have elected an eighth renewal of the term
hereby granted for a period of five (5) years beginning with the date of such
expiration of the seventh renewal term, provided, however, that Tenant shall not
have given Landlord at least twelve (12) months prior written notice negating
such election. Tenant acknowledges that a provision of the Charter of the City
may impose a fifty (50) year limit on the term of the City Lease, which limit
may affect the length of the eighth renewal of the term of this Lease. Tenant
acknowledges and agrees that any resulting limitation on the length of the
eighth renewal only of the term of this Lease shall not give rise to any claim
of default under or invalidity of this Lease or any extension hereof. This Lease
shall not be deemed to be or have been in force and effect on any date on which
Tenant shall be in default hereunder. Each such renewal term shall be upon the
same terms and conditions as contained herein for the initial term (and
applicable renewal term (s)) except for the diminishing of the number of renewal
terms remaining as each such renewal term expires and except that as to each
such renewal term, the Minimum Net Rent payable during same (in equal annual
installments as to the Minimum Net Rent) shall be increased from the Minimum Net
Rent payable during the initial term hereof by the percentage of change in the
Consumer Price Index as of the Opening Date to the Consumer Price Index as of
the first day of any such renewal term. For the purposes of this Section 19.01,
the “Consumer Price Index” means the Consumer Price Index for all urban
consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, United States City Average, all items (1982 equals 100). If
no such Index is then being published, as of the first day of any

 

46

--------------------------------------------------------------------------------


 

such renewal term, then Landlord shall designate a successor or replacement
index of substantially equivalent reliability and objectivity. The Consumer
Price Index in effect for any given date shall be deemed to refer to the
Consumer Price Index last established before such date.

 

Section 19.02. NO WAIVER OR RELEASE. No renewal term hereunder shall be evidence
of a waiver or release of any default or claim of either party hereto against
the other. Any unsatisfied claim of either party hereto against the other under
the terms of this Lease during the initial Term or any renewal term shall
survive and be deemed to be a similar default or claim under any subsequent
renewal term.

 

ARTICLE XX

Representations and Warranties

 

Section 20.01. REPRESENTATIONS AND WARRANTIES OF LANDLORD. The following
representations and warranties are hereby made by Landlord:

 

A.                                   POWER AND AUTHORITY. Landlord is a body
politic created and formed by the City of Kansas City, Missouri by virtue of the
power granted to said City by the laws of the State of Missouri and has the full
authority and power to enter into this Lease and to execute and deliver this
Lease and to perform and observe all of the terms, conditions and provisions of
this Lease to be so observed and performed by it and its said execution and
delivery of this Lease has been duly authorized by all necessary action required
of it; and

 

B.                                     NO CONFLICTS. Nothing herein agreed to by
Landlord will conflict with or result in a breach of the terms and provisions or
any existing law, rule, regulation, contract, agreement, order of any court or
governmental body; and

 

C.                                     NO CONTRACT DEFAULTS. Landlord is not in
default under any contract or agreement to which it is a party and which
materially and adversely affects its ability to enter into and perform its
obligations hereunder; and

 

D.                                    NO LITIGATION. There are no claims, suits
or other proceedings threatened or pending against Landlord which would
materially and adversely affect its ability to enter into and perform its
obligations hereunder.

 

Section 20.02. REPRESENTATIONS AND WARRANTIES OF TENANT. The following
representations and warranties are hereby made by Tenant:

 

A.                                   POWER AND AUTHORITY. Tenant is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Delaware and is qualified to do business in the State of
Missouri and has the full

 

47

--------------------------------------------------------------------------------


 

authority and power to enter into this Lease and to execute and deliver this
Lease and to perform and observe all the terms, conditions and provisions hereof
to be so observed and performed by it and its execution and delivery of this
Lease has been duly authorized by all necessary corporate action on its part. (A
copy of the Resolution of its Board of Directors so authorizing the same is
attached hereto identified as Exhibit C.); and

 

B.                                     NO CONFLICTS. Nothing herein agreed to by
Tenant will conflict with or result in a breach of the terms and provisions of
any existing law, rule, regulation, contract, agreement, order of any court or
governmental body; and

 

C.                                     FINANCIAL CONDITION. Tenant is solvent
and is not a party to any assignment for the benefit of its creditors or any
bankruptcy proceedings, and the transaction contemplated herein shall not cause
it to become insolvent or not be able to pay its debts as the same become due;
and

 

D.                                    NO CONTRACT DEFAULTS. Tenant is not in
default under the terms of any contract or agreement to which it is a party and
which materially and adversely affects its ability to perform its obligations
hereunder; and

 

E.                                      NO LITIGATION. There are no claims,
suits or other proceedings threatened or pending against Tenant which materially
and adversely affect its ability to perform its obligations hereunder.

 

ARTICLE XXI

Invalidity of Particular Provisions

 

If any term or provision of this Lease or the application thereof to any person
or entity or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to
persons, entities or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

ARTICLE XXII

Notices

 

Any and all notices, demands, requests, submissions, approvals, consents,
disapprovals, objections, offers or other communications or documents required
to be given, delivered or served or which may be given, delivered or served
under or by the terms and provisions of this Lease or pursuant to law or
otherwise, shall be in writing and shall be deemed to have been duly given,
delivered or served; (i) if and when personally delivered or sent

 

48

--------------------------------------------------------------------------------


 

by verifiable facsimile, on the date so delivered or sent, or (ii) three
(3) days after being mailed by registered or certified mail, postage prepaid, or
(iii) one (1) day after the giving of same to an overnight courier delivery
service if sent by a recognized overnight courier delivery service, costs
prepaid, addressed if to the Tenant, at:

 

Hilton Hotels Corporation

3930 Howard Hughes Parkway, Fifth Floor

Las Vegas, NV 89109

Attention: President

Phone: (702) 699-5000

Fax: (702) 699-5179

 

With copies to:

 

Hilton Hotels Corporation

9936 Civic Center Drive

Beverly Hills, California 90209-5567

Attention: General Counsel

Phone: (310) 278-4321

Fax: (310) 205-4613

 

and

 

Jerome D. Riffel

Lathrop & Norquist

2345 Grand Avenue, Suite 2500

Kansas City, Missouri 64108

Phone: (816) 842-0820

Fax: (816) 421-0500

 

or to such other address as Tenant may from time to time designate by written
notice to Landlord, or if to Landlord at:

 

Port Authority of Kansas City, Missouri

10 Petticoat Lane, Suite 250

Kansas City, Missouri 64106

Attention: Executive Director

Phone: (816) 221-0636

Fax: (816) 221-0189

 

With a copy to:

 

Phillip A. Kusnetzky

McDowell, Rice & Smith, a Professional Corporation

120 West 12th Street

Suite 1300

Kansas City, Missouri 64105

Phone: (816) 221-5400

Fax: (816) 474-7304

 

or to such other address as Landlord may from time to time designate by written
notice to Tenant.

 

49

--------------------------------------------------------------------------------

 

ARTICLE XXIII

Rent Abatement/Claim for Damages

 

Except as in this Lease otherwise expressly prohibited Tenant shall have such
rights as are provided by Missouri law for abatement, diminution or reduction of
Rent or charges or other claim for damages based on any material inconvenience,
discomfort, interruption of business, loss or damage to improvements to the
Demised Premises or personal property thereon, or otherwise.

 

ARTICLE XXIV

Estoppel Certificates

 

Section 24.01. TENANT’S CERTIFICATE. Tenant shall, without charge, at any time
and from time to time, within ten days after request by Landlord, certify by
written instrument, duly executed, acknowledged and delivered to Landlord or any
other person, firm, entity or corporation specified by Landlord:

 

(a)        that this Lease is unmodified and in full force and effect, or, if
there have been any modifications, that the same is in full force and effect as
modified and stating the modifications;

 

(b)         whether or not there are then existing any set-offs or defenses
against the enforcement of any of the agreements, terms, covenants or conditions
hereof and any modifications hereof upon the part of Tenant to be performed or
complied with, and, if so, specifying the same;

 

(c)         the dates, if any, to which the Minimum Net Rent, Percentage Rent
and Additional Rent and other charges hereunder have been paid in advance; and

 

(d)        the date of expiration of the then current term;

 

(e)        the Rent then payable under this Lease; and

 

(f)                            such other matters as Landlord shall reasonably
request.

 

Section 24.02. LANDLORD’S CERTIFICATE. Landlord shall, without charge, at any
time and from time to time, within ten days after request by Tenant, certify by
written instrument, duly executed, acknowledged and delivered to Tenant, to the
effect that this Lease is unmodified and in full force and effect (of if there
shall have been modifications, that the same is in full force and effect as
modified and stating the modifications) and the dates to which the Rent has been
paid, the date of expiration of the current term, the Rent then payable under
this Lease, and stating whether or not, to the best knowledge of the officer
executing such certificate on behalf of Landlord, Tenant is in default in
performance of any covenant, agreement or condition contained in

 

50

--------------------------------------------------------------------------------


 

this Lease and, if so, specifying each such default of which the person
executing such certificate may have actual knowledge and such other matters as
Tenant shall reasonably request.

 

ARTICLE XXV

Miscellaneous

 

Section 25.01. GOVERNING LAW/VENUE. This Lease shall be governed by and
construed in accordance with the internal laws of the State of Missouri. Venue
of any action brought pursuant to this Lease or any Exhibit hereto or arising
on, out of, under or by reason of or in any way relating to this Lease or the
landlord/tenant relationship created hereunder or the obligations arising out
of, under, or by reason of the Development Agreement or resulting from any other
transaction hereunder or thereunder or concerning the validity, interpretation
or enforcement hereof or thereof shall only be brought in (or, if filed in a
different venue, shall be transferred to) a State or Federal Court of
appropriate jurisdiction located in or having jurisdiction over Jackson County,
Missouri. Tenant waives any objection to the jurisdiction of or venue in any
such court, consents to transfer of venue to such court and to the service of
process issued by such court and agrees that each may be served by any method of
process described in the Missouri or Federal Rules of Civil Procedure. Tenant
waives any right to claim that any such court is an inconvenient forum or any
similar defense.

 

Section 25.02. CONFLICT AMONG PROVISIONS. In the event of a conflict between or
among the terms, covenants, conditions or provisions of this Lease and the
Development Agreement or any Exhibit to either of the same, if such conflict
relates to performance or payment prior to the Commencement Date (except as to
payment of Interim Rent), the provisions of the Development Agreement shall
prevail, but if such conflict relates to performance or payment after the
Commencement Date (except as to initial construction of improvements), the
provisions of this Lease shall prevail. Notwithstanding any statement in the
Development Agreement, the Proposal, the Exhibits to the Development Agreement
or the Lease, Tenant’s total obligations liability with respect to the payment
of Minimum Rent and the Riverfront Park Grant shall be a total of Thirty Million
Dollars ($30,000,000.00) during the initial ten (10) year term hereof and
includes all grants of monies and Minimum Rent for which Tenant is liable to
Landlord or any other party and which payments include all liability of Tenant
for the construction of or payment for infrastructure and improvements excluding
the Site Improvements as now defined in the Development Agreement and which are
fully stated and limited to those Site Improvements listed in Exhibits C and D
to the Development Agreement.

 

Section 25.03. INTEREST RATE. All sums due hereunder as Rent or otherwise and
whether due from Tenant to Landlord, or vice-versa, shall bear interest from the
date due until paid at a rate equal to 400 basis points (4%) over the rate of
one year United

 

51

--------------------------------------------------------------------------------


 

States Treasury obligations existing on the first day of the month during which
such sums become due, adjusted upward to reflect any increase in such rate
during the time any such sum remains unpaid (the “Interest Rate”).

 

Section 25.04. SPECIAL REPORTS. Tenant agrees to provide to Landlord, or to such
parties as Landlord shall as required in connection with and under the terms of
the Bond Issuance described in Section 2.14 of this Lease direct, such
information as is necessary to allow Landlord to satisfy the requirements of
Rule 15c2-12, as amended, of the Securities and Exchange Commission.

 

ARTICLE XXVI

Consent of Landlord and Tenant

 

Section 26.01. STANDARD. Where any provision of this Lease requires the consent
or approval of Landlord or Tenant, each agrees that such consent or approval
will not be unreasonably withheld unless otherwise specifically provided for
herein.

 

Section 26.02. OTHER ACTS. Each party agrees to perform any further acts and
deliver any additional documents that may be reasonably requested by the other
and are necessary to carry out the provisions of this Lease.

 

ARTICLE XXVII

Payments Under Protest

 

In case of any dispute between Landlord and Tenant with respect to the amount of
money payable by Tenant to Landlord under the provisions of this Lease, Tenant
shall be privileged to make payment under protest and, in such event, shall be
privileged to assert and prosecute a claim or claims for the recovery of the
sum, or any part thereof, that shall have been so paid by Tenant under protest.

 

ARTICLE XXVIII

No Oral Modification

 

All prior understandings and agreements between the parties are merged with this
Lease, which together with the Development Agreement and Exhibits to the same,
fully and completely set forth the understanding of the parties hereto; and this
Lease may not be changed or terminated orally or in any manner other than by an
agreement in writing and signed by the party against whom enforcement of the
change or termination is sought.

 

ARTICLE XXIX

Covenants to Bind and Benefit Respective Parties

 

The covenants and agreements herein contained shall bind and inure to the
benefit of Landlord, its successors and assigns, and Tenant, and its permitted
successors and assigns.

 

52

--------------------------------------------------------------------------------


 

ARTICLE XXX

Captions, Table of Contents and Exhibits

 

Section 30.01. CAPTIONS. The captions, titles and headings of this Lease are for
convenience and reference only and in no way define, limit or describe the scope
or intent of this Lease or any part thereof or in any way affect this Lease.

 

Section 30.02. TABLE OF CONTENTS. The table of contents preceding this Lease but
under the same cover is for the purpose of convenience and reference only and is
not to be deemed or construed in any way as part of this Lease, nor as
supplemental thereto or amendatory thereof.

 

Section 30.03. EXHIBITS. Each of the Exhibits hereto are by this reference made
a part hereof as though fully set out herein.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed by
their duly authorized officers and their respective corporate seals to be
hereunto affixed.

 

LANDLORD:

THE PORT AUTHORITY OF KANSAS CITY, MISSOURI

 

 

 

 

By:

/s/ Elbert Anderson

 

 

Name:

Elbert Anderson

 

 

Title:

Chairman

 

 

 

TENANT:

HILTON HOTELS CORPORATION, a Delaware Corporation

 

 

 

 

By:

/s/ F.M. O’Brien

 

 

Name:

F.M. O’Brien

 

 

Title:

Executive Vice President

 

53

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF MISSOURI

)

 

 

)

SS

COUNTY OF JACKSON

)

 

 

On this 21 day of August, 1995, before me appeared Elbert Anderson, to me
personally known, who being by me duly sworn, did say that he is the Chairman of
The Port Authority of Kansas City, Missouri, a public Corporation, and said
Elbert Anderson acknowledged execution of the foregoing instrument to be the
free act and deed of said port Authority.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.

 

 

 

 

/s/ Sarah L Bradley

 

 

 

Notary Public

My Commission Expires:

 

 

 

 

 

 

 

SARAH L BRADLEY

4/28/96

 

 

 

NOTARY PUBLIC STATE OF MISSOURI

 

 

 

PLATTE COUNTY

 

 

 

MY COMMISSION EXP. APR. 28,1996

 

 

 

 

STATE OF NEVADA

)

 

 

 

)

SS

 

COUNTY OF CLARK

)

 

 

 

On this 16th day of August, 1995, before me appeared F.M. O’Brien, to me
personally known, who being by me duly sworn, did say that he/she is the
Executive Vice President of Hilton Hotels Corporation, a Delaware Corporation,
and said F.M. O’Brien acknowledged execution of the foregoing instrument to be
the free act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name affixed my official seal
the day and year last above written.

 

 

 

/s/ Theresa A. Hoff

 

 

Notary Public

My Commission Expires:

 

 

 

 

 

6/7/97

 

 

 

 

 

[g165002kq13i001.gif]

NOTARY PUBLIC

STATE OF NEVADA

County of Clark

THERESA A. HOFF

 

 

 

My Appointment Expires June 7, 1997

 

 

54

--------------------------------------------------------------------------------
